



Exhibit 10.1


EXECUTION VERSION





--------------------------------------------------------------------------------



CREDIT AGREEMENT
dated as of
April 13, 2016
among
CLECO MERGERSUB INC.,
as Initial Borrower,
to be merged with and into


CLECO CORPORATION,
following consummation of the Acquisition, as Borrower


The Lenders Party Hereto,
and
MIZUHO BANK, LTD.,
as Administrative Agent
____________________________
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






Table of Contents
ARTICLE I DEFINITIONS
2


 
SECTION 1.01    Defined Terms
2


 
SECTION 1.02    Classification of Loans and Borrowings
43


 
SECTION 1.03    Terms Generally
43


 
SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations
43


 
SECTION 1.05    Status of Obligations
44


ARTICLE II THE CREDITS
45


 
SECTION 2.01    Commitments    
45


 
SECTION 2.02    Loans and Borrowings
45


 
SECTION 2.03    Requests for Borrowings
46


 
SECTION 2.04    Reserved
47


 
SECTION 2.05    Swingline Loans
47


 
SECTION 2.06    Letters of Credit
48


 
SECTION 2.07    Funding of Borrowings
53


 
SECTION 2.08    Interest Elections
54


 
SECTION 2.09    Termination and Reduction of Revolving Loan Commitments
55


 
SECTION 2.10    Repayment of Loans; Evidence of Debt
56


 
SECTION 2.11    Optional Prepayment of Loans
57


 
SECTION 2.12    Mandatory Prepayments and Mandatory Offers
57


 
SECTION 2.13    Fees
61


 
SECTION 2.14    Interest
62


 
SECTION 2.15    Alternate Rate of Interest
63


 
SECTION 2.16    Increased Costs; Illegality
64


 
SECTION 2.17    Break Funding Payments
66


 
SECTION 2.18    Taxes
66


 
SECTION 2.19    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs
70


 
SECTION 2.20    Mitigation Obligations; Replacement of Lenders
72


 
SECTION 2.21    Expansion Option
73


 
SECTION 2.22    Defaulting Lenders
75


 
SECTION 2.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
78


ARTICLE III REPRESENTATIONS AND WARRANTIES
79


 
SECTION 3.01    Organization
79


 
SECTION 3.02    Authority
79


 
SECTION 3.03    Necessary Action
79


 
SECTION 3.04    Due Authorization, Etc.
79


 
SECTION 3.05    Compliance with Law
79


 
SECTION 3.06    No Litigation
79


 
SECTION 3.07    Title
80


 
SECTION 3.08    Governmental Approvals
80









Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






 
SECTION 3.09    Financial Condition
80


 
SECTION 3.10    Capitalization
81


 
SECTION 3.11    Subsidiaries
81


 
SECTION 3.12    Taxes
81


 
SECTION 3.13    No Default
81


 
SECTION 3.14    ERISA
81


 
SECTION 3.15    No Violation
81


 
SECTION 3.16    Not Investment Company
81


 
SECTION 3.17    Accuracy of Disclosures
82


 
SECTION 3.18    Margin Regulations
82


 
SECTION 3.19    Labor Relations
82


 
SECTION 3.20    Environmental Matters
82


 
SECTION 3.21    Anti‑Terrorism Laws and Sanctions
83


 
SECTION 3.22    Immunity
84


 
SECTION 3.23    Pari Passu Rankings
84


 
SECTION 3.24    Solvency
84


 
SECTION 3.25    Use of Proceeds
84


ARTICLE IV CONDITONS
84


 
SECTION 4.01    Effective Date
84


 
SECTION 4.02    Each Subsequent Credit Event
88


ARTICLE V AFFIRMATIVE COVENANTS
88


 
SECTION 5.01    Use of Proceeds
88


 
SECTION 5.02    Financial Statements
89


 
SECTION 5.03    Notices of Material Events
90


 
SECTION 5.04    Inspection of Property
91


 
SECTION 5.05    Maintenance of Properties
92


 
SECTION 5.06    Governmental Approvals
92


 
SECTION 5.07    Compliance with Laws
92


 
SECTION 5.08    Maintenance of Legal Status
92


 
SECTION 5.09    Insurance
92


 
SECTION 5.10    Taxes
93


 
SECTION 5.11    Auditors
93


 
SECTION 5.12    Financial Covenant
93


 
SECTION 5.13    Debt Rating
94


 
SECTION 5.14    Merger
94


ARTICLE VI NEGATIVE COVENANTS
94


 
SECTION 6.01    Fundamental Changes; Sale of Assets; Etc.
94


 
SECTION 6.02    Conduct of Business
95


 
SECTION 6.03    Indebtedness
95


 
SECTION 6.04    Liens
98


 
SECTION 6.05    Investments
98


 
SECTION 6.06    Distributions
99


 
SECTION 6.07    Transactions with Affiliates
99


 
SECTION 6.08    Constitutive Documents
99





 
ii
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------








 
SECTION 6.09    Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering
100


 
SECTION 6.10    Name, Fiscal Year
100


 
SECTION 6.11    Registered Office
100


 
SECTION 6.12    Derivative Transactions
100


ARTICLE VII EVENTS OF DEFAULT
100


ARTICLE VIII THE ADMINISTRATIVE AGENT
103


 
SECTION 8.01    Appointment and Authority
103


 
SECTION 8.02    Rights as a Lender
103


 
SECTION 8.03    Exculpatory Provisions
103


 
SECTION 8.04    Reliance by Administrative Agent
104


 
SECTION 8.05    Delegation of Duties
104


 
SECTION 8.06    Resignation of Administrative Agent
105


 
SECTION 8.07    Non‑Reliance on Administrative Agent and Other Lenders
106


 
SECTION 8.08    No Other Duties
106


 
SECTION 8.09    No Liability
106


 
SECTION 8.10    Representative of Secured Parties
106


 
SECTION 8.11    Administrative Agent May File Proofs of Claim
107


ARTICLE IX MISCELLANEOUS
108


 
SECTION 9.01    Notices
108


 
SECTION 9.02    Waivers; Amendments
109


 
SECTION 9.03    Expenses; Indemnity; Damage Waiver
113


 
SECTION 9.04    Successors and Assigns
115


 
SECTION 9.05    Survival
119


 
SECTION 9.06    Counterparts; Integration; Effectiveness
120


 
SECTION 9.07    Severability
120


 
SECTION 9.08    Right of Setoff
120


 
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process
120


 
SECTION 9.10    WAIVER OF JURY TRIAL
121


 
SECTION 9.11    Headings
121


 
SECTION 9.12    Confidentiality
121


 
SECTION 9.13    USA PATRIOT Act
122


 
SECTION 9.14    Appointment for Perfection
122


 
SECTION 9.15    Interest Rate Limitation
123


 
SECTION 9.16    No Advisory or Fiduciary Responsibility
123


 
SECTION 9.17    Cleco Corp. as Borrower
123











SCHEDULES:
Schedule 2.01    -     Commitments and Lenders


 
iii
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






EXHIBITS:
Exhibit A    -     Form of Assignment and Assumption
Exhibit B‑1    -     Form of Borrowing Request
Exhibit B‑2    -    Form of Letter of Credit Request
Exhibit B‑3    -    Form of Interest Election Request
Exhibit C    -     Form of Increasing Lender Supplement
Exhibit D    -     Form of Augmenting Lender Supplement
Exhibit E    -     Form of Financial Ratio Certificate
Exhibit F‑1    -     Form of Acquisition Loan Note
Exhibit F‑2    ‑    Form of Revolving Loan Note
Exhibit G‑1
-     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are Not Partnerships)

Exhibit G‑2
-     Form of U.S. Tax Certificate (Non‑U.S. Lenders That Are Partnerships)

Exhibit G‑3
-     Form of U.S. Tax Certificate (Non‑U.S. Participants That Are Not
Partnerships)

Exhibit G‑4
-     Form of U.S. Tax Certificate (Non‑U.S. Participants That Are Partnerships)

Exhibit H
-     Form of Pari Passu Intercreditor Agreement

Exhibit I
-     Form of Pledge Agreement

Exhibit J
-     Terms of Permitted Subordinated Indebtedness

Exhibit K‑1
-     Form of Kirkland & Ellis LLP Legal Opinion

Exhibit K‑2
-     Form of Taylor, Porter, Brooks & Phillips L.L.P. Legal Opinion

Exhibit K‑3
-     Form of Phelps Dunbar L.L.P. Legal Opinion

Exhibit K‑4
-     Form of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC Legal Opinion

Exhibit K‑5
-     Form of Van Ness Feldman LLP Legal Opinion







 
iv
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------








CREDIT AGREEMENT (this “Agreement”) dated as of April 13, 2016 among CLECO
MERGERSUB INC., a Louisiana corporation (“Initial Borrower”), and immediately
upon consummation of the Acquisition referred to below, CLECO CORPORATION, a
Louisiana corporation (“Cleco Corp.”), the LENDERS from time to time party
hereto and MIZUHO BANK, LTD., as Administrative Agent.
RECITALS
WHEREAS, the Initial Borrower has entered into that certain Agreement and Plan
of Merger (the “Merger Agreement”), by and among Initial Borrower, Cleco
Partners L.P. (f/k/a Como 1 L.P.) and Cleco Corp., whereby the Initial Borrower
shall be merged with and into Cleco Corp., with Cleco Corp. as the surviving
corporation (the “Acquisition”);
WHEREAS, in order to fund, in part, the consummation of the Acquisition and pay
fees and expenses in connection with the Acquisition, the Borrower has requested
that the Lenders enter into this Agreement to extend credit in the form of term
loans on the Effective Date in an aggregate principal amount of $1,350,000,000
(the “Acquisition Loan Facility”);
WHEREAS, in addition, in order to fund working capital and to fund other general
corporate purposes, the Borrower has requested that the Lenders extend credit in
the form of revolving loans at any time and from time to time on and after the
Effective Date and prior to the Revolving Loan Maturity Date, in an aggregate
principal amount at any time outstanding, together with the aggregate principal
amount of outstanding Swingline Loans and aggregate face amount of outstanding
Letters of Credit, up to $100,000,000 (the “Revolving Credit Facility”);
WHEREAS, Borrower has requested that the Swingline Lender make Swingline Loans,
at any time and from time to time after the Effective Date and prior to the
Revolving Loan Maturity Date, in an aggregate principal amount at any time
outstanding up to $10,000,000 (and, in any case, up to $100,000,000 measured
together with the aggregate principal amount of outstanding Revolving Loans and
the aggregate face amount of outstanding Letters of Credit); and
WHEREAS, Borrower has requested that the Issuing Banks issue standby and
commercial letters of credit, in an aggregate face amount at any time
outstanding up to $100,000,000 (and, in any case, up to $100,000,000 measured
together with the aggregate principal amount of outstanding Revolving Loans and
outstanding Swingline Loans), to support certain payment obligations.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:




Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acceptance Deadline” has the meaning set forth in Section 2.12(g).
“Acquired Assets” means the equity and assets of Cleco Corp. and its
Subsidiaries.
“Acquisition” has the meaning set forth in the Recitals hereto.
“Acquisition Facility Applicable Margin” means, for any date of determination
with respect to any Acquisition Loan, the rate per annum as set forth below:
Pricing Level
Rating of Loan Facilities
Acquisition
Facility Applicable Margin - Eurodollar Loans
Acquisition Facility Applicable Margin - Base Rate Loans
 
S&P/Fitch
 
Moody’s
 
 
1
≥ BBB+
and
≥ Baa1
1.25%
0.25%
2
= BBB
and
= Baa2
1.50%
0.50%
3
= BBB‑
and
= Baa3
1.75%
0.75%
4
= BB+
and
= Ba1
2.25%
1.25%
5
≤ BB
and
≤ Ba2
2.75%
1.75%



; provided that, commencing on the second anniversary of the Effective Date and
on each three month anniversary following such second anniversary of the
Effective Date, the interest rate margins set forth above shall be automatically
increased by twenty‑five (25) basis points.
For purposes of determining the “Acquisition Facility Applicable Margin”,
(a)    if Moody’s, S&P and Fitch all have in effect Applicable Ratings
applicable to Borrower’s senior secured Indebtedness then the Acquisition
Facility Applicable Margin will be based on the two highest such Applicable
Ratings; provided that in cases where Fitch’s rating is the highest, the
Applicable Rating with respect to Fitch shall instead be equal to the next
highest rating from Moody’s or S&P (e.g., if the ratings from Moody’s, S&P and
Fitch are Ba1, BB and BBB‑ respectively, then the Applicable Ratings are Moody’s
Ba1 and Fitch BB+);
(b)    if two of Moody’s, S&P and Fitch have in effect Applicable Ratings
applicable to Borrower’s senior secured Indebtedness, then the Acquisition
Facility


 
2
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Applicable Margin will be based on such Applicable Ratings; provided that in
cases where Fitch’s rating is the highest, the Acquisition Facility Applicable
Rating with respect to Fitch shall instead be equal to the next highest rating
from Moody’s or S&P, as applicable (e.g., if the ratings from Moody’s, and Fitch
are Ba1 and BBB‑ respectively, then the Applicable Ratings are Moody’s Ba1 and
Fitch BB+);
(c)    subject to clause (f) below, if there is one Applicable Rating, then the
Acquisition Facility Applicable Margin shall be based on such Applicable Rating;
(d)    if the Applicable Ratings for Borrower’s senior secured Indebtedness
shall fall within different pricing levels, (i) if the split in the Applicable
Ratings is one pricing level, then the Acquisition Facility Applicable Margin
will be based on the lower pricing level (i.e., level 1 if the Loan Facilities
are rated level 1 and level 2), (ii) if the split in the Applicable Ratings is
two pricing levels, then the Acquisition Facility Applicable Margin will be
based on the pricing level between such two pricing levels (i.e., level 2 if the
Loan Facilities are rated level 1 and level 3), and (iii) if the split in the
Applicable Ratings is more than two pricing levels, the Acquisition Facility
Applicable Margin will be based on the pricing level immediately above the lower
pricing level (i.e., level 2 if the Loan Facilities are rated at level 1 and
level 4);
(e)    if the Applicable Ratings for Borrower’s senior secured Indebtedness
shall be changed (other than as a result of a change in the rating system of
Moody’s, S&P and Fitch, as applicable), such change shall be effective as of the
date on which it is first announced by the applicable Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.03(a)(viii) or otherwise;
(f)    subject to clause (g) below, if neither S&P nor Moody’s shall have in
effect a rating for Borrower’s senior secured Indebtedness, then the Acquisition
Facility Applicable Margin will be based on level 5; and
(g)    if none of Moody’s, S&P and Fitch shall have in effect a rating for
Borrower’s senior secured Indebtedness, but any of Moody’s, S&P or Fitch shall
have in effect a rating for the Debt under the OpCo Financing Documents, then
the Acquisition Facility Applicable Margin will be based on the pricing
level that is two pricing levels above the pricing level for the Debt under the
OpCo Financing Documents.
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Acquisition Facility Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Acquisition Facility Applicable Margin shall be determined by reference to the
rating most recently in effect prior to such change or cessation.


 
3
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Acquisition Loans” means the term loans made by the Lenders to Borrower
pursuant to Section 2.01(a). Each Acquisition Loan shall be either a Base Rate
Loan or a Eurodollar Loan.
“Acquisition Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Acquisition Loan hereunder up to
the amount set forth on Schedule 2.01 to this Agreement, as the same may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The aggregate principal amount of the Lenders’
Acquisition Loan Commitments on the Effective Date is $1,350,000,000.00.
“Acquisition Loan Facility” has the meaning set forth in the Recitals hereto.
“Acquisition Loan Lender” means each Lender that holds an Acquisition Loan
Commitment (or, if the Acquisition Loan Commitments have expired, each Lender
that hold Acquisition Loans).
“Acquisition Loan Maturity Date” means April 13, 2019.
“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any Manager or Advisor of
such Fund and any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, any
such Manager or Advisor (including, for the avoidance of doubt, any Fund or any
direct or indirect subsidiary of any Fund which is Controlled by any such
Person).
“Affiliated Lender” has the meaning set forth in Section 9.02.


 
4
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“AFUDC” means the cost of equity funds used to finance utility plant additions
during the construction period for such addition, determined in accordance with
GAAP.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Anti‑Terrorism Law” means each of (a) Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism; (b) Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107‑56 (commonly known
as the USA Patriot Act); (c) the Money Laundering Control Act of 1986, Public
Law 99‑570; (d) the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1
et seq., any executive order or regulation promulgated thereunder and
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or the U.S. Department of State; and (e) any similar
law (including any laws, rules and regulations concerning or relating to bribery
or corruption) enacted in the United States of America subsequent to the date of
this Agreement.
“Applicable Margin” means with respect to the Revolving Credit Facility, the
Revolving Facility Applicable Margin or, with respect to the Acquisition Loan
Facility, the Acquisition Facility Applicable Margin, as applicable.
“Applicable Percentage” (a) in respect of the Acquisition Loan Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Acquisition Loan Facility represented by (i) on or prior
to the Effective Date, such Lender’s Acquisition Loan Commitment at such time,
and (ii) thereafter, the principal amount of such Lender’s Acquisition Loan at
such time, and (b) in respect of the Revolving Credit Facility (including
Revolving Loans, LC Exposure or Swingline Loans), with respect to any Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Lender’s Revolving Loan Commitment
at such time (or, if the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments); provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation. The initial Applicable
Percentage of each Lender in respect of each of the Acquisition Loan Facility
and the Revolving Credit Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“Applicable Rating” means a rating by Moody’s, S&P or Fitch with respect to the
long term secured senior Indebtedness of the Borrower.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.


 
5
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.
“Augmenting Lender” has the meaning set forth in Section 2.21.
“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Loan Maturity Date and the date of
termination of the Revolving Loan Commitments.
“Available Disposition Offer Proceeds” has the meaning set forth in
Section 2.12(f).
“Available Revolving Loan Commitment” means, at any time with respect to any
Lender, the Revolving Loan Commitment of such Lender then in effect minus the
Revolving Credit Exposure of such Lender at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results


 
6
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (a),
(b) or (c) above; or (e) such Person admitting in writing its inability to pay
its debts as they become due.
“Base Case Model” means that certain Microsoft Excel file named “Bank Model
(Audited October 13, 2014)”, 3.7 MB, October 14, 2014, provided to the Lenders
on or prior to the date hereof.
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one‑month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to such date. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Rate or the Eurodollar Rate, respectively.
“Base Rate Loans” when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.
“BIS” means the Bank of International Settlements.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means (a) initially, the Initial Borrower and (b) from and after the
Effective Date, after giving effect to the Acquisition on the Effective Date,
Cleco Corp.
“Borrower Group” means the Borrower, OpCo and the Subsidiaries (other than
Immaterial Subsidiaries) and “Borrower Group Member” means any of the Borrower,
OpCo or any Subsidiaries (other than an Immaterial Subsidiary).
“Borrowing” means (a) Acquisition Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B‑1 or in
such other form as the Administrative Agent and Borrower may agree.
“Business” has the meaning set forth in Section 6.02.


 
7
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
“Capital Expenditures” means, with respect to any Person, the aggregate of
(a) all expenditures (whether paid in cash or accrued as liabilities) by such
Person that, in conformity with GAAP, are required to be included as additions
during such period to Property, plant or equipment reflected in the balance
sheet of such Person and (b) the value of all assets under Capital Lease
incurred by such Person.
“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease; provided,
however, no power purchase agreement with an independent power producer or a
power producer which is not an Affiliate of Borrower that either (a) is in
effect as of the Effective Date or (b) becomes effective after the Effective
Date (to the extent costs incurred by the Borrower thereunder are approved by
all relevant Governmental Authorities (such as the Louisiana Public Service
Commission) to be recoverable from customers of the Borrower or its
Subsidiaries) shall, in each case, constitute a Capital Lease.
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:
(a)    marketable direct obligations of the United States of America;
(b)    marketable obligations directly and fully guaranteed as to interest and
principal by the United States of America;
(c)    demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $250,000,000 and having long‑term unsecured debt securities rated “A‑2”
or equivalent by one Rating Agency;
(d)    commercial paper or tax exempt obligations given the highest rating by
two Rating Agencies;
(e)    obligations of any other bank meeting the requirements of clause (c)
above, in respect of the repurchase of obligations of the type as described in
clauses (a) and (b) above, provided, that such repurchase obligations shall be
fully secured by obligations of the type described in said clauses (a) and (b)
above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;


 
8
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(f)    a money market fund or a qualified investment fund given one of the
two highest long‑term ratings available from S&P and Moody’s; and
(g)    Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.
“Cash Interest Expense” means, for any period, with respect to the Borrower
determined on a non‑consolidated basis in accordance with GAAP, the total
interest expense (which for the avoidance of doubt, shall not include the
benefit of AFUDC) of the Borrower for such period, less the sum of (a) interest
on any debt that is not payable in cash during such period, including any
capitalized interest, (b) amortization of debt issuance costs, debt discount or
premium and other financing fees and expenses incurred by the Borrower during
such period and (c) all other non‑cash items included in such calculation of
interest expense during such period.
“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.
“Casualty Event Offer Amount” has the meaning set forth in Section 2.12(b).
“Change in Control” means
(a)    (i) at any time prior to a Qualifying IPO, (A) the Sponsors shall cease
to collectively directly or indirectly own and control, both legally and
beneficially, more than 50% of the voting equity interests in the Borrower on a
fully diluted basis (and taking into account all such securities that such
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act of 1934) has the right to acquire pursuant to any option right) or
(B) prior to the payment in full of the Acquisition Loan Facility, Macquarie
shall cease to collectively directly or indirectly own and control, both legally
and beneficially, more than 25% of the voting equity interests in the Borrower
on a fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) and
(ii) at any time following a Qualifying IPO, any “person” or “group” owns a
greater percentage of the voting equity interests in Cleco Corp. than the
Sponsors collectively hold; or
(b)    the Sponsors shall cease to collectively directly or indirectly have the
right to elect a majority in voting power of the board of directors (or
comparable governing body) of the Borrower; or
(c)    the Borrower shall cease to own, directly or indirectly, 100% of the
equity interests of OpCo other than any such equity interests (not to exceed at
any time, in the aggregate, 5.0% of all issued and outstanding equity interests
in OpCo) owned by current or former officers, directors and employees of OpCo
(or their respective family members, estates or trusts or other entities for the
benefit of any of the foregoing) in connection with any long‑term incentive plan
(“Incentive Plan Equity Interests”).
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the


 
9
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






reforms to the International Convergence of Capital Measurements and Capital
Standards published by the Basel Committee on Banking Supervision in
September 2010 (“Basel III”), or the adoption by any Lender of any policy (or
change to, or in its interpretation or application of, any policy in existence
as of the date hereof) implementing any provision of Basel III) in each case
following October 17, 2014, (b) any change in any Governmental Rule (including,
without limitation, in respect of the implementation of Basel III) or in the
interpretation or application thereof by any Governmental Authority following
October 17, 2014 or (c) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any applicable
Governmental Authority made or issued following October 17, 2014, in each case
applicable to the relevant Lender or its holding or parent companies; provided
that the adoption of any Governmental Rule, the change in any Governmental
Rule or in the interpretation or application thereof by any Governmental
Authority or the compliance by any Lender with any request, guideline or
directive of any applicable Governmental Authority, in each case, made or issued
in connection with the Dodd‑Frank Street Reform and Consumer Protection Act of
2010, as amended (“Dodd‑Frank”), the application of which affects the reserve,
capital, liquidity or similar requirements of the relevant Lender (or its
holding or parent companies, if any) regardless of the date enacted, adopted or
issued shall be deemed to be a Change in Law.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Acquisition Loans, Revolving
Loans or Swingline Loans and, when used with reference to any Commitment, refers
to whether such Commitment is an Acquisition Loan Commitment, Revolving Loan
Commitment or Swingline Commitment.
“Cleco Corp.” has the meaning set forth in the Preamble.
“Cleco Corporation Existing Credit Agreement” means the Amended and Restated
Credit Agreement, dated as of October 16, 2013, among Cleco Corp., as borrower,
the lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent
and the other Persons from time to time party thereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” means (a) the Pledged Debt, (b) the Pledged Equity and (c) any
other assets from time to time subject to a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the Loan Obligations as
required under Section 6.03(q) and/or pursuant to the definition of “Refinancing
Senior Debt”.
“Collateral Agent” means Wells Fargo Bank, N.A., in its capacity as collateral
agent under the Pari Passu Intercreditor Agreement, the Pledge Agreement and any
other Security Document, or any successor thereto in accordance with the terms
of Pari Passu Intercreditor Agreement.
“Commitments” means the Acquisition Loan Commitments, the Revolving Loan
Commitments, the Swingline Commitment and any Incremental Revolving Loan
Commitments.
“Commitment Fee” has the meaning set forth in Section 2.13.


 
10
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Commitment Letter” means that certain commitment letter issued by certain
lenders and lead arrangers in favor of Cleco Corp., dated October 17, 2014,
including the term sheet attached thereto, as amended and modified by that
certain (a) financial institution accession agreement, dated as of December 19,
2014, whereby CoBank, ACB acceded as a lender, joint lead arranger and joint
bookrunner thereunder, (b) financial institution accession agreement, dated as
of December 19, 2014, whereby Mizuho Bank, Ltd. acceded as a lender and as a
senior managing agent thereunder, (c) assignment and assumption agreement, dated
as of June 17, 2015, whereby, among other matters, (i) The Royal Bank of
Scotland plc assigned its rights and obligations as initial lender thereunder to
Mizuho Bank, Ltd. and (ii) RBS Securities Inc. assigned its rights and
obligations as mandated lead arranger thereunder to Mizuho Bank, Ltd. and
(d) assignment and assumption agreement, dated as of July 15, 2015, whereby
Mizuho Bank, Ltd. assigned its rights and obligations as an acceding lender and
senior managing agent thereunder to JPMorgan Chase Bank, N.A.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect to any Fund, any Manager or
Advisor of such Fund. “Controlling” and “Controlled” have meanings correlative
thereto.
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender.
“Cure Amount” has the meaning set forth in Section 5.12(b).
“Cure Expiration Date” has the meaning set forth in Section 5.12(b).
“Cure Right” has the meaning set forth in Section 5.12(b).


 
11
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all Debt of the Borrower and its Subsidiaries
net of cash and Cash Equivalents as of such date on a consolidated basis in
excess of $5,000,000; provided that the amount of cash and Cash Equivalents to
be deducted pursuant to this clause (a) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; to (b) the sum of
(i) all Debt of the Borrower and its Subsidiaries net of cash and Cash
Equivalents as of such date on a consolidated basis in excess of $5,000,000;
provided that the amount of cash and Cash Equivalents to be deducted pursuant to
this clause (b)(i) shall not (x) include any cash or Cash Equivalents that would
appear as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries or (y) exceed $75,000,000; plus (ii) all shareholders’ equity of
the Borrower as of such date plus (iii) all Permitted Subordinated Debt as of
such date; provided further that as of the last day of the fourth full fiscal
quarter following the Effective Date and any date thereafter, outstanding Debt
under the Revolving Credit Facility used for working capital purposes shall be
based on a rolling four fiscal quarter average for such Debt.
“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within
two (2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit, LC Disbursements or Swingline Loans or (iii) pay over to any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s or Borrower’s, as applicable, receipt
of such certification, (d) has become the subject of a Bankruptcy Event, or (e)
has, or has a direct or indirect parent company that has, become the subject of
a Bail-in Action.
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale,


 
12
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding, for the avoidance of doubt, any such transfer or other disposition to
an insurer of any Property that is the subject of a Casualty Event upon receipt
by any Borrower Group Member of all Net Cash Insurance Proceeds payable in
respect of such Casualty Event.
“Disposition Offer Proceeds” has the meaning set forth in Section 2.12(f).
“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower, (b) any
payments in respect of Permitted Subordinated Debt and (c) any management fees
to the extent not constituting operating expenses.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that (i) such Person has been approved (not to
be unreasonably withheld, conditioned or delayed) by the Borrower, and (ii) with
respect to assignments under the Revolving Credit Facility, such Person has
obtained a rating of BBB+ or better by S&P and an equivalent credit rating by
another Rating Agency (or an equivalent credit rating from at least
two nationally recognized Rating Agencies if the named Rating Agency ceases to
publish ratings); provided that (i) no private equity, infrastructure or
mezzanine fund shall in any event constitute an Eligible Assignee and
(ii) none of the Sponsors, the Borrower, or any of their Affiliates shall in any
event constitute an Eligible Assignee.


 
13
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Contribution” has the meaning set forth in the definition of “Equity
Portion”.
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
“Equity Pledge” means the pledge by the Borrower to the Collateral Agent for the
benefit of the Agents and the Lenders of (a) 100% of the Equity Interests in
OpCo (other than any Incentive Plan Equity Interests) and (b) 100% of the
Permitted Subordinated Debt extended by the Borrower to OpCo.
“Equity Portion” means cash capital contributions in, and/or Permitted
Subordinated Debt extended to, the Initial Borrower, directly or indirectly, by
the Sponsors (the “Equity Contribution”), such that the aggregate amount of the
proceeds of such Equity Contribution shall be not less than 35% of the sum of
(i) aggregate third party borrowed money of the Borrower and its Subsidiaries
plus (ii) the total Equity Contribution, in each case, after giving effect to
the Acquisition.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the


 
14
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30‑day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 of
ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(i) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any ERISA
Plan; or (k) a determination that any ERISA Plan is in “at risk” status (within
the meaning of Section 303 of ERISA).
“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates


 
15
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






applicable to deposits in Dollars in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing or Eurodollar Loan for such Interest Period shall
be the rate at which deposits in Dollars in an amount equal to $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning set forth in Article VII.
“Excess Refinancing Debt Proceeds” has the meaning set forth in Section 2.12(c).
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:
(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;
(b)    any Taxes imposed as a result of the failure of any Recipient to furnish
any form, documentation or information required by Section 2.18(e);
(c)    in the case of a Lender, any withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect on the date on which such
Lender (i) becomes a party to this Agreement or (ii) subsequently designates a
new lending office except to the extent that amounts with respect to Taxes, if
any, were payable to such Lender’s assignor (in the case where such Lender is a
permitted assignee under Section 9.04) or to such Lender immediately before it
changed its lending office (in the case where such Lender designated a new
lending office); and
(d)    any withholding of Tax imposed under FATCA.
“Existing Credit Facilities” means (a) the Cleco Corporation Existing Credit
Agreement and (b) the Amended and Restated Credit Agreement, dated as of
October 16, 2013, among Cleco Power LLC, as borrower, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and the other Persons from
time to time party thereto.


 
16
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“FATCA” means Sections 1471 through 1474 of the Code, as of October 17, 2014 (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into to implement or further the collection
of Taxes imposed pursuant to the foregoing (together with any law implementing
such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day immediately succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letters” means, collectively, the Fee Letters dated on or about October 17,
2014 between the Sponsors, each of the Mandated Lead Arrangers and the Lenders
party thereto, as amended and modified by that certain assignment and assumption
agreement, dated June 17, 2015, whereby, among other matters, The Royal Bank of
Scotland plc and RBS Securities Inc. assigned their respective rights and
obligations as financial institutions thereunder.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.
“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).
“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.10(e), (c) the Security Documents and (d) the Fee Letters. Any
reference in this Agreement or any other Financing Document to a Financing
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Financing Document as the same may be in effect
at any and all times such reference becomes operative.
“Finsub” means each special purpose bankruptcy remote Person that is a
wholly‑owned (directly or indirectly) Subsidiary of the OpCo organized solely
for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
“Fitch” means Fitch Investors Service, Inc. or its successors.
“Fronting Fee” has the meaning set forth in Section 2.13(b).


 
17
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.
“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra‑national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law
by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary


 
18
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






obligation, (iv) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or monetary obligation or
(v) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsement for
a collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation).
“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions.
“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b) and whose total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset value in excess of 5% of total assets (excluding
intercompany receivables) of the Borrower and its Subsidiaries on a consolidated
basis as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b), or (y) total consolidated revenues
(excluding intercompany sales) for the twelve (12) months ending at the relevant
time of determination in excess of 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries on a consolidated basis
as set forth on the most recent financial statements delivered pursuant to
Section 5.02(a) or Section 5.02(b).


 
19
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Incentive Plan Equity Interests” has the meaning set forth in the definition of
“Change in Control”.
“Increasing Lender” has the meaning set forth in Section 2.21(b).
“Incremental Facilities” has the meaning set forth in Section 2.21(a).
“Incremental Loans” has the meaning set forth in Section 2.21(a).
“Incremental Revolving Facility” has the meaning set forth in Section 2.21(a).
“Incremental Revolving Facility Amendment” has the meaning set forth in
Section 2.21(e).
“Incremental Revolving Increase” has the meaning set forth in Section 2.21(a).
“Incremental Revolving Loan Commitment” has the meaning set forth in
Section 2.21(a).
“Indebtedness” of any Person means:
(a)    all indebtedness of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments,
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables not overdue for more than
180 days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,
(d)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(e)    any Capital Lease obligations (and the amount of these obligations shall
be the amount so capitalized),
(f)    all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,
(g)    all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,
(h)    all net obligations of such Person pursuant to hedging transactions,
(i)    all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (h) above, and
(j)    all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be


 
20
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






secured by) any Lien on property (including accounts and contracts rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Initial Borrower” has the meaning set forth in the Preamble.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, substantially in the form
of Exhibit B‑3 or in such other form as the Administrative Agent and Borrower
may agree.
“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid pursuant to Section 2.10
and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three,
six or, if agreed to by all Lenders, twelve months thereafter, as the Borrower
may elect; provided that:
(a)    if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period;
(c)    any Interest Period with respect to an Acquisition Loan that would
otherwise extend beyond the Acquisition Loan Maturity Date will end on the
Acquisition Loan Maturity Date and any Interest Period with respect to a
Revolving Loan that would otherwise extend beyond the Revolving Loan Maturity
Date will end on the Revolving Loan Maturity Date; and
(d)    subject to clause (a) above, the initial Interest Period selected by the
Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar


 
21
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






month that is not less than three Business Days after, and not more than three
months after, the date of such Eurodollar Borrowing.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Investment Grade Rating” means a long-term unsecured and non-credit enhanced
senior debt rating of “BBB-” (or its equivalent) or higher from S&P or Fitch or
“Baa3” (or its equivalent) or higher from Moody’s.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices ISP98.
“Issuing Bank” means Mizuho Bank, Ltd., in its capacity as issuer of Letters of
Credit hereunder, or any other Lender or Affiliate of a Lender as the Borrower
may from time to time select as an Issuing Bank hereunder (provided that each
such other Lender or Affiliate of a Lender has agreed to be an Issuing Bank),
and each of their successors in such capacity as provided in Section 2.06(i).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning set forth in Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means, (a) with respect to Mizuho Bank, Ltd. as Issuing Bank,
$20,000,000, and (b) with respect to any other Issuing Bank, the amount
designated by such Issuing Bank as its LC Sublimit in a written notice delivered
upon becoming an Issuing Bank to the Borrower and the Administrative Agent;
provided that the LC Sublimit of any Issuing Bank may be modified from time to
time by written agreement between such Issuing Bank and the Borrower, a copy of
which shall have been delivered to the Administrative Agent.


 
22
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes each Issuing Bank and the Swingline
Lender.
“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.
“Letter of Credit Fee” has the meaning set forth in Section 2.13(b).
“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.06, substantially in the form of Exhibit B‑2
or in such other form as the Administrative Agent, the Issuing Bank issuing such
Letter of Credit and the Borrower may agree.
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.
“Loan Facilities” means the Acquisition Loan Facility and the Revolving Credit
Facility.
“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or commitments relating thereto or with
respect to the Loan Facilities, plus (b) any amounts (including, without
limitation, insurance, insurance premiums, licensing fees, recording and filing
fees, and Taxes) the Administrative Agent or the Lenders expend on behalf of the
Borrower in accordance with the Financing Documents because the Borrower fails
to make any such payment when required under the terms of any Financing
Document, plus (c) all amounts required to be paid by the Borrower to the
Lenders and the Administrative Agent under an indemnification, cost
reimbursement or similar provision.
“Loans” means the Acquisition Loans, Revolving Loans and Swingline Loans made by
the Lenders to the Borrower pursuant to this Agreement.
“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and its
Affiliates, and funds, separate managed accounts or similar investment vehicles
managed by it or its Affiliates.
“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.


 
23
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Mandated Lead Arrangers” means each of Canadian Imperial Bank of Commerce, New
York Branch, Credit Agricole Corporate and Investment Bank, Mizuho Bank, Ltd.,
Sumitomo Mitsui Banking Corporation and The Bank of Nova Scotia, each in its
capacity as joint lead arranger and joint bookrunner.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower, (b) the validity or
enforceability of the Financing Documents, (c) the ability of the Borrower to
perform any of its obligations under the Financing Documents, or (d) the rights
or remedies of the Administrative Agent or any Lender under the Financing
Documents.
“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.
“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.
“Maturity Date” means the Revolving Loan Maturity Date or the Acquisition Loan
Maturity Date, as the context may require.
“Merger Agreement” has the meaning set forth in the Recitals hereto.
“Moody’s” means Moody’s Investors Service, Inc. or its successors.
“Multiemployer ERISA Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the applicable
Subsidiary in connection with such Casualty Event, (b) any federal, state and
local income or other taxes estimated to be payable as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant federal, state or local Governmental Authority; provided that at the
time such taxes are paid, an amount equal to the amount, if any, by which such
estimated taxes exceed the amount of taxes actually paid shall constitute “Net
Cash Insurance Proceeds” for all purposes hereunder), (c) any repayments made or
to be made by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that the


 
24
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






terms of such other Indebtedness require that such Indebtedness to be repaid,
(d) any reserve for adjustment in respect of any liabilities (other than taxes
deducted pursuant to clause (b) above) associated with such Casualty Event
retained by any Borrower Group Member after such Casualty Event, including
related to environmental matters or with respect to any indemnification
obligations associated with such Casualty Event, and it being understood that
“Net Cash Insurance Proceeds” shall include the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in this clause (d), and (e) if the applicable cash
payments are in the first instance received by a Subsidiary that is not a
wholly‑owned Subsidiary, the related Net Cash Insurance Proceeds shall be net of
the proportionate share of the common Equity Interests of such Subsidiary (and
of any intermediate Subsidiary) owned by Persons that are not wholly‑owned
Subsidiaries of the Borrower.
“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and
(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such transaction (but only to the extent that such estimated
taxes are in fact paid to the relevant federal, state or local Governmental
Authority; provided that at the time such taxes are paid, an amount equal to the
amount, if any, by which such estimated taxes exceed the amount of taxes
actually paid shall constitute “Net Cash Proceeds” for all purposes hereunder),
(b) with respect to any Disposition, Net Cash Proceeds shall be net of any
repayments made or to be made by the relevant Borrower Group Member of
Indebtedness to the extent that the terms of such other Indebtedness require
that such Indebtedness be repaid, (c) for all Dispositions, Net Cash Proceeds
shall be net of any earn out, indemnity or other similar obligations owed by the
relevant Borrower Group Member in connection with the acquisition thereof,
(d) Net Cash Proceeds shall be net of any reserve for adjustment in respect of
(i) the sale price of such asset or assets established in accordance with GAAP
and (ii) any liabilities (other than taxes deducted pursuant to
clause (a)(ii) above) associated with such asset or assets and retained by any
Borrower Group Member after such sale or other disposition thereof, including
pension and other postemployment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, and it being understood that “Net Cash
Proceeds” shall include (A) any cash or Cash Equivalents received upon the
Disposition of any non‑cash consideration by any Borrower Group Member in any
such Disposition and (B) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (d), and (e) if the applicable cash payments are in the
first instance received by a Subsidiary that is not a wholly‑owned Subsidiary,
the related Net Cash Proceeds shall be net of the proportionate share of the
common Equity Interests of such Subsidiary (and of any intermediate Subsidiary)
owned by Persons that are not wholly‑owned Subsidiaries of the Borrower.
“Non‑U.S. Recipient” means a Recipient that is not a U.S. Person.


 
25
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Note” means a promissory note in the form of Exhibit F‑1 or Exhibit F‑2, as the
context may require.
“Offer Date” has the meaning set forth in Section 2.12(g).
“Offer Notice” has the meaning set forth in Section 2.12(g).
“Offer Procedures” has the meaning set forth in Section 2.12(g).
“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Refinancing Debt Offer Proceeds, the Disposition Offer Proceeds or the
Available Disposition Offer Proceeds, as the context may require.
“OpCo” means Cleco Power LLC, a Louisiana limited liability company.
“OpCo Credit Agreement” means the Credit Agreement, dated as of April 13, 2016,
by and among the Initial Borrower, or, immediately upon consummation of the
Acquisition, OpCo, as borrower, Mizuho Bank, Ltd., as administrative agent, and
the lenders from time to time party thereto.
“OpCo Financing Documents” means the “Financing Documents” as defined in the
OpCo Credit Agreement (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).
“OpCo Loan Facility” means the “Revolving Credit Facility” as defined in the
OpCo Credit Agreement and any refinancing, replacement, refunding, renewal or
extension thereof.
“OpCo Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made
by OpCo to Bank One Trust Company, NA, as Trustee thereunder, as amended,
supplemented, amended and restated, refinanced or replaced from time to time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document or receiving or perfecting a security interest under any Financing
Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.20).


 
26
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Pari Passu Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement dated as of the Effective Date by and among the
Collateral Agent, the Administrative Agent and the other agents, trustees or
other Persons from time to time party thereto, in the form attached hereto as
Exhibit H.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:
(a)    at the time of signing the definitive acquisition agreement with respect
thereto and immediately after giving effect thereto, no Default or Event of
Default has occurred and is continuing or would arise after giving effect
thereto,
(b)    such Person or division or line of business is engaged in the same or a
similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),
(c)    at the time of signing the definitive acquisition agreement, the Borrower
is in compliance on a Pro Forma Basis with the financial covenant in
Section 5.12(a) as of the most recently ended Test Period, determined as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of such relevant
Test Period, and
(d)    in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.
“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any nature or other matter (legal,
contractual or other) by appropriate proceedings timely instituted if (a) the
Borrower or the applicable Subsidiary diligently pursues such contest, (b) the
Borrower or the applicable Subsidiary establishes adequate reserves with respect
to the contested claim to the extent required by GAAP and (c) such contest would
not reasonably be expected to result in a breach of Section 6.04 or an Event of
Default under clause (i) in Article VII or any criminal or unindemnified civil
liability (in the case of any such civil liability, otherwise required to be
indemnified by the Borrower under the Financing Documents), being incurred by
the Administrative Agent or any of the Lenders.
“Permitted Debt” has the meaning set forth in Section 6.03.


 
27
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Permitted Investments” has the meaning set forth in Section 6.05.
“Permitted Liens” means:
(a)    Liens that secure any Permitted Debt (including such Indebtedness
permitted pursuant to Section 6.03(q) and Refinancing Senior Debt) so long as
the Loan Obligations are secured on a pari passu basis;
(b)    Liens that secure any Permitted Debt of OpCo or any other Subsidiary of
Borrower so long as (a) the Loan Obligations (as such term is defined in the
OpCo Credit Agreement or any similar term in any refinancing, replacement,
refunding, renewal or extension thereof) are secured on a pari passu basis or
(b) such Liens are otherwise permitted under the OpCo Financing Documents or any
refinancing, replacement, refunding, renewal or extension thereof, in each case,
at the time of incurrence thereof;
(c)    Liens, deposits or pledges incurred or created by OpCo or its
subsidiaries in the ordinary course of business or under applicable Governmental
Rules in connection with or to secure the performance of bids, tenders,
contracts, leases, statutory obligations, surety bonds or appeal bonds;
(d)    mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;
(e)    Liens for Taxes, assessments or governmental charges, which are not yet
due or which are being contested pursuant to the Permitted Contest Conditions;
(f)    Liens arising out of judgments or awards fully covered by insurance or
with respect to which an appeal or proceeding for review is being prosecuted
pursuant to the Permitted Contest Conditions;
(g)    easements, rights‑of‑way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property of
OpCo or its subsidiaries which, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of any Borrower Group
Member;
(h)    Liens arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;
(i)    Liens securing judgments that do not constitute an Event of Default under
clause (i) of Article VII;
(j)    Liens for purchase money security interests or Capital Lease obligations
which are secured solely by the assets acquired securing Indebtedness permitted
under Section 6.03(d);


 
28
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(k)    zoning, building and other generally applicable land use restrictions,
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower;
(l)    Liens that have been placed by a third party on the fee title of leased
real property or property over which the Borrower has easement rights, and
subordination or similar agreements relating thereto;
(m)    Liens created or incurred by OpCo and its subsidiaries securing
obligations arising under natural gas purchase agreements, natural gas
transportation and storage agreements, and Hedging Arrangements permitted under
Section 6.12;
(n)    Liens securing other obligations in an aggregate amount not exceeding
$100,000,000 at any time outstanding;
(o)    Liens created or incurred by OpCo and its subsidiaries securing any
Permitted Receivables Financing;
(p)    Liens on the assets of OpCo and its Subsidiaries under the OpCo Financing
Documents to secure the Liens under the OpCo Financing Documents;
(q)    Liens on (i) Permitted Refinancing Indebtedness permitted under the
definition thereof, and (ii) Permitted Refinancing Indebtedness (as defined in
the OpCo Credit Agreement) permitted under the OpCo Financing Documents;
(r)    the Collateral securing the Loan Obligations;
(s)    Liens on any cash collateral for Letters of Credit issued under this
Agreement or for a Defaulting Lender’s Swingline Exposure or LC Exposure;
(t)    Liens created or incurred by OpCo and its subsidiaries in favor of
Governmental Authorities encumbering assets acquired in connection with a
government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to purchase, condemn, recapture
or designate a purchaser of any property;
(u)    agreements for an obligation (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person or assets;
(v)    Liens on any Acquired Assets in existence on or prior to the Effective
Date;
(w)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or


 
29
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






consolidation, provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary or such
merger, as the case may be, (ii) such Lien shall not apply to any other property
or asset of the Borrower or any of the Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary of the Borrower or
such merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;
(x)    Liens (including precautionary Liens in connection with Capital Leases)
on fixed or capital assets and other property (including any natural gas, oil or
other mineral assets, pollution control facilities, electrical generating
plants, equipment and machinery, and related accounts, financial assets,
contracts and general intangibles) acquired, constructed, explored, drilled,
developed, improved, repaired or serviced (including in connection with the
financing of working capital and ongoing maintenance) by the Borrower or any
Subsidiary, provided that (i) such security interests and the obligations and
liabilities secured thereby are incurred prior to or within two hundred seventy
(270) days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this subsection (x) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and subsection (y),
as applicable, of the Borrower or any Subsidiary, and (iv) recourse for such
obligations and liabilities under any financing secured under this
subsection (x) shall be limited to the property subject to Liens permitted under
this subsection (x) and subsection (y) and (A) in the case of any financing of
the OpCo, to the OpCo and (B) in the case of any other financing, to a special
purpose, bankruptcy‑remove Person described in subsection (y);
(y)    Liens on any Equity Interest owned or otherwise held by or on behalf of
the Borrower or any Subsidiary in any Person created in connection with any
project financing;
(z)    Liens on assets of OpCo securing the payment of Indebtedness of OpCo to a
state of the United States or any political subdivision thereof issued in a
transaction in which such state or political subdivision issued industrial
revenue bonds or other obligations, the interest on which is excludable from
gross income by the holders thereof pursuant to the provisions of the Code, as
in effect at the time of the issuance of such obligations, and Indebtedness to
the issuer of a letter of credit, bond insurance or guaranty to support any such
obligations to the extent OpCo is required to reimburse such issuer for drawings
under such letter of credit, bond insurance or guaranty with respect to the
principal of or interest on such obligations, including Liens arising pursuant
to a pledge of OpCo’s mortgage bonds issued under the OpCo Mortgage; provided
that such pledged bonds shall not exceed an aggregate principal amount of
$125,000,000 at any time;


 
30
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(aa)    Liens created for the sole purpose of extending, renewing or replacing
in whole or in part Indebtedness secured by any lien, mortgage or security
interest referred to in this definition of “Permitted Liens”; provided, however,
that the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or Indebtedness
that secured the lien or mortgage so extended, renewed or replaced (and any
improvements on such property);
(bb)    Liens created by any Finsub for any Securitization Financing pursuant to
any order of the applicable regulatory Governmental Authority (such as the
Louisiana Public Service Commission) which allows for a securitization financing
by the OpCo and/or a Finsub authorized by a Securitization Statute (any such
order, a “Securitization Financing Order”);
(cc)    Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
(dd)    Liens created to secure Debt of any subsidiary to OpCo or to any of
OpCo’s other subsidiaries;
(ee)    the Lien evidenced by the OpCo Mortgage as renewed or replaced from time
to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the OpCo Mortgage; or
(ff)    “permitted liens” as defined under Section 1.04 of the OpCo Mortgage, as
in effect on the Effective Date, other than “funded liens” described in
clause (ix) of said Section 1.04, and other Liens not otherwise prohibited by
Section 5.05 of the OpCo Mortgage, as in effect on the Effective Date, and in
the event the OpCo Mortgage is terminated, Liens of the same type and nature as
the foregoing Liens referred to in this clause (ff), provided, that the amounts
secured by such other Liens shall not exceed the amounts that may be secured by
such foregoing Liens as of the last day on which the OpCo Mortgage was in
effect.
“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of OpCo and its subsidiaries which are
transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of OpCo and its Subsidiaries which are made pursuant
to a Permitted Receivables Financing.
“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by OpCo and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third‑party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest


 
31
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
OpCo and/or the respective Receivables Sellers.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on such Indebtedness
and the amount of all reasonable out‑of‑pocket expenses and premiums,
underwriting, issuance, commitment, syndication and other similar fees, costs
and expenses reasonably incurred in connection therewith);
(b)    such Permitted Refinancing Indebtedness has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(c)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that a certificate
of an Authorized Officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(d)    the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(e)    the Permitted Refinancing Indebtedness is not secured by any collateral
not granted to the holders of the Indebtedness being financed, renewed,
replaced, defeased or refunded;


 
32
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(f)    such Permitted Refinancing Indebtedness shall have terms which shall be
no more restrictive taken as a whole, and shall not, taken as a whole, be
materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and
(g)    no Default or Event of Default shall have occurred and be continuing at
the time of the incurrence of such Permitted Refinancing Indebtedness, or would
occur as a result of the incurrence of such Permitted Refinancing Indebtedness.
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower or OpCo; provided that, all such Indebtedness shall
(a) have a maturity date not earlier than six (6) months after the Revolving
Loan Maturity Date, (b) be fully subordinated in right of payment and
liquidation to the prior payment in full of the Loan Facilities (in the case of
the Borrower) and the OpCo Loan Facility (in the case of OpCo) in accordance
with the terms set forth on Exhibit J hereto, and (c) in the case of any such
Indebtedness owing by OpCo, be owed to the Borrower.
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).
“Plan” means any employee pension benefit plan (other than a Multiemployer ERISA
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof, by
the Borrower, as pledgor, in favor of the Collateral Agent (as amended,
restated, supplemented or otherwise modified from time to time), a copy of which
is attached hereto as Exhibit I.
“Pledged Debt” means the Indebtedness subject to, and with respect to which a
Lien is purported to be created under, the Pledge Agreement.
“Pledged Equity” means the Equity Interests subject to, and with respect to
which a Lien is purported to be created under, the Pledge Agreement.
“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event, Disposition or issuance of
Refinancing Senior Debt, as the case may be, times (b) a fraction, the numerator
of which is the aggregate principal amount of Loans outstanding on the date of
prepayment or the date of the offer to make a prepayment under Section 2.12 and
the denominator of which is the aggregate amount of Debt of the Borrower
outstanding on the date of prepayment or the date of the offer to make a
prepayment under Section 2.12 that is required to be similarly prepaid.


 
33
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender or Issuing Bank (which agrees in
writing to have its rates so used) selected by the Administrative Agent) as its
prime rate.
“Pro Forma Balance Sheet” has the meaning set forth in Section 4.01(c).
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.12(g), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.
“Quarter End Date” means March 31, June 30, September 30 and December 31 of
each year.
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect to the relevant assignment under this Agreement) is (a) a Lender or
(b) an Affiliate or an Approved Fund of a Lender.
“Qualifying IPO” shall mean the issuance by the Borrower or any other direct or
indirect parent of the Borrower of its common stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S‑8) pursuant to an effective registration statement filed
with the Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) in accordance with the Securities
Act of 1933 (whether alone or in connection with a secondary public offering).
“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.
“Receivables Entity” means a wholly‑owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”


 
34
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
(b)    with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
(c)    to which neither the Borrower nor any other Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions. For the
avoidance of doubt, the representations, warranties, covenants and events of
default contained in the Financing Documents shall not apply to any Receivables
Entity.
“Receivables Seller” means OpCo and any direct or indirect subsidiary of OpCo
that are from time to time party to a Permitted Receivables Financing.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
federal tax purposes) and (c) any Issuing Bank.
“Refinancing Debt Offer Proceeds” has the meaning set forth in Section 2.12(e).
“Refinancing Senior Debt” means any Indebtedness of the Borrower designated by
the Borrower as “Refinancing Senior Debt” issued in exchange for, or the Net
Cash Proceeds of which are used to refund, refinance, replace, defease or
discharge, other Indebtedness of the Borrower; provided that:
(a)    (i) prior to the payment in full of the Acquisition Loan Facility, the
Net Cash Proceeds of such Refinancing Senior Debt shall be used to prepay the
Acquisition Loans, in whole or in part, in accordance with Section 2.12(c)
herein and (ii) after the payment in full of the Acquisition Loans, the
Prepayment Portion of the Net Cash Proceeds of such Refinancing Senior Debt
shall be used to make an offer to prepay the Revolving Loans in accordance with
Section 2.12(e) herein;
(b)    the Net Cash Proceeds of such Refinancing Senior Debt shall not exceed an
amount equal to the aggregate principal amount of such Acquisition Loans so
repaid (or to be


 
35
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






repaid) in accordance with Section 2.12(c) plus any such Revolving Loans so
subject (or to be subject) to an offer of prepayment in accordance with
Section 2.12(e) plus any amounts of Acquisition Loans so prepaid pursuant to
Section 2.12(c) or Revolving Loans so subject to an offer pursuant to
Section 2.12(e) prior to the relevant time of determination;
(c)    to the extent applicable, such Refinancing Senior Debt shall have a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of the then‑outstanding principal amount of the Acquisition
Loans;
(d)    such Refinancing Senior Debt shall not benefit from any Liens, unless the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders or providers of such Refinancing Senior Debt
pursuant to the Pari Passu Intercreditor Agreement or otherwise reasonably
satisfactory to the Required Lenders; and
(e)    no Default or Event of Default shall have occurred and be continuing at
the time of the issuance of such Refinancing Senior Debt, or would occur as a
result of the issuance of such Refinancing Senior Debt.
“Register” has the meaning set forth in Section 9.04(b).
“Reinvestment Deadline” has the meaning set forth in Section 2.12(f).
“Reinvestment Rights” has the meaning set forth in Section 2.12(f).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys‑in‑fact,
and advisors of such Person.
“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.
“Remaining Portion” has the meaning set forth in Section 2.12(b).
“Removal Effective Date” has the meaning set forth in Section 8.06(b).
“Replacement Deadline” has the meaning set forth in Section 2.12(b).
“Replacement Rights” has the meaning set forth in Section 2.12(b).
“Required Acquisition Loan Lenders” means, at any time, subject to
Section 2.22(b), Acquisition Loan Lenders holding outstanding Acquisition Loans
representing more than 50% of the principal amount of all Acquisition Loans
outstanding at such time.
“Required Lenders” means at any time, subject to Section 2.22(b), Lenders
holding outstanding Loans, Revolving Credit Exposures and Available Revolving
Loan Commitments representing more than 50% of the sum of the principal amount
of all Loans outstanding at such


 
36
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






time and the aggregate amount of all Revolving Credit Exposures and Available
Revolving Loan Commitments at such time.
“Required Revolving Lenders” means, at any time, subject to Section 2.22(b),
Revolving Lenders holding Revolving Credit Exposures and Available Revolving
Loan Commitments representing more than 50% of the sum of all Revolving Credit
Exposures and Available Revolving Loan Commitments at such time.
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
“Restricted Party” means any Person listed (a) in the Exhibit to Executive Order
No. 13224 of September 23, 2001 ‑ Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) on the
“Specially Designated Nationals and Blocked persons” list maintained by the
OFAC; (c) in any sanctions-related list of designated Persons maintained by OFAC
or the U.S. Department of State or any country, region or territory which is
itself the subject or target of any economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time pursuant to
Anti-Terrorism Laws, (d) in any successor list to either of the foregoing; or
(e) any Person operating, organized or resident in or owned or controlled by any
such Person or Persons described in the foregoing clauses (at the time of this
Agreement, the parties hereto acknowledge that Restricted Parties include
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Credit Facility” has the meaning set forth in the Recitals hereto.
“Revolving Facility Applicable Margin” means the interest rate margin for the
Revolving Credit Facility, and the rate for Commitment Fees, in each case being
the rate per annum as follows:
Pricing Level
Rating
Revolving
Funding ‑ Applicable
Margin - Eurodollar Loans
Revolving
Funding ‑ Applicable Margin - Base Rate Loans
Commitment Fee Rate
 
S&P/Fitch
 
Moody’s
 
 
 
1
≥ BBB+
and
≥ Baa1
1.25%
0.25%
0.225%
2
= BBB
and
= Baa2
1.50%
0.50%
0.225%
3
= BBB‑
and
= Baa3
1.75%
0.75%
0.275%
4
= BB+
and
= Ba1
2.25%
1.25%
0.350%
5
≤ BB
and
≤ Ba2
2.75%
1.75%
0.400%





 
37
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






For purposes of determining the “Revolving Facility Applicable Margin”,
(a)    if Moody’s, S&P and Fitch all have in effect Applicable Ratings
applicable to the Loan Facilities, then the Revolving Facility Applicable Margin
will be based on the two highest such Applicable Ratings; provided that in cases
where Fitch’s rating is the highest, the Applicable Rating with respect to Fitch
shall instead be equal to the next highest rating from Moody’s or S&P (e.g., if
the ratings from Moody’s, S&P and Fitch are Ba1, BB and BBB‑ respectively, then
the Applicable Ratings are Moody’s Ba1 and Fitch BB+);
(b)    if two of Moody’s, S&P and Fitch have in effect Applicable Ratings
applicable to the Loan Facilities, then the Acquisition Facility Applicable
Margin will be based on such Applicable Ratings; provided that in cases where
Fitch’s rating is the highest, the Acquisition Facility Applicable Rating with
respect to Fitch shall instead be equal to the next highest rating from Moody’s
or S&P, as applicable (e.g., if the ratings from Moody’s, and Fitch are Ba1 and
BBB‑ respectively, then the Applicable Ratings are Moody’s Ba1 and Fitch BB+);
(c)    subject to clause (f) below, if there is one Applicable Rating, then the
Revolving Facility Applicable Margin shall be based on such Applicable Rating;
(d)    if the Applicable Ratings for the Loan Facilities shall fall within
different pricing levels, (i) if the split in the Applicable Ratings is
one pricing level, then the Applicable Margin will be based on the lower pricing
level (i.e., level 1 if the Loan Facilities are rated level 1 and level 2),
(ii) if the split in the Applicable Ratings is two pricing levels, then the
Revolving Facility Applicable Margin will be based on the pricing level between
such two pricing levels (i.e., level 2 if the Loan Facilities are rated level 1
and level 3), and (iii) if the split in the Applicable Ratings is more than
two pricing levels, the Revolving Facility Applicable Margin will be based on
the pricing level immediately above the lower pricing level (i.e., level 2 if
the Loan Facilities are rated at level 1 and level 4);
(e)    if the Applicable Ratings for the Loan Facilities shall be changed (other
than as a result of a change in the rating system of Moody’s, S&P and Fitch, as
applicable), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.03(a)(viii) or otherwise;
(f)    subject to clause (g) below, if neither S&P nor Moody’s shall have in
effect a rating for the Loan Facilities, then the Revolving Facility Applicable
Margin will be based on level 5; and
(g)    if none of Moody’s, S&P and Fitch shall have in effect a rating for the
Loan Facilities, but any of Moody’s, S&P or Fitch shall have in effect a rating
for the Debt under the OpCo Financing Documents, then the Revolving Facility
Applicable


 
38
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Margin will be based on the pricing level that is two pricing levels above the
pricing level for the Debt under the OpCo Financing Documents.
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 5 the highest pricing level. Each change
in each Revolving Facility Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Revolving Facility Applicable Margin shall be determined by reference to the
rating most recently in effect prior to such change or cessation.
“Revolving Lender” means a Lender with a Revolving Loan Commitment.
“Revolving Loan” means a Loan made pursuant to Section 2.01(b).
“Revolving Loan Commitment” means, (a) with respect to any Lender at any time,
the commitment, if any, of such Lender to make Revolving Loans hereunder up to
the amount set forth on Schedule 2.01 hereto or on Schedule 1 to the Assignment
and Assumption pursuant to which such Lender assumed its Revolving Loan
Commitment, as applicable, and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (i) increased from time to time pursuant to Section 2.21,
(ii) reduced from time to time pursuant to Section 2.09 and (iii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 and (b) with respect to all Lenders at all times, the
aggregate of the amounts in clause (a). The aggregate principal amount of the
Lenders’ Revolving Loan Commitments on the Effective Date is $100,000,000.
“Revolving Loan Maturity Date” means April 13, 2021.
“S&P” means Standard & Poor’s Rating Services or its successors.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.
“Secured Obligations” has the meaning assigned thereto in the Pari Passu
Intercreditor Agreement.
“Secured Parties” means, collectively, the Agents, the Lenders, each Issuing
Bank and each co‑agent or sub‑agent appointed by the Administrative Agent from
time to time pursuant to this Agreement.
“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with


 
39
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Internal Revenue Service Revenue Procedure 2005‑62, is (a) issued by a Finsub
and (b) secured by the intangible property right to collect charges for the
recovery of specified costs and such other assets, if any, of a Finsub.
“Securitization Financing Order” has the meaning specified in clause (bb) of the
definition of “Permitted Liens”.
“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by OpCo; (b) authorizes OpCo to apply for, and
authorizes the applicable regulatory Governmental Authority to issue, a
financing order determining the amount of specified costs OpCo will be allowed
to recover; (c) provides that pursuant to the financing order, OpCo acquires an
intangible property right to charge, collect, and receive amounts necessary to
provide for the full recovery of the specified costs determined to be
recoverable, and assures that the charges are non‑bypassable; (d) guarantees
that the applicable regulatory Governmental Authority will not rescind or amend
the financing order, revise the amount of specified costs, or in any way reduce
or impair the value of the intangible property right, except as may be
contemplated by periodic adjustments authorized by such legislation;
(e) provides procedures assuring that the sale of the intangible property right
from OpCo to any special purpose bankruptcy remote Person that is a wholly owned
(directly or indirectly) Subsidiary of OpCo organized solely for the purpose of
engaging in any securitization financing pursuant to any order of the applicable
regulatory Governmental Authority will be perfected under applicable law as an
absolute transfer of OpCo’s right, title, and interest in the property, and
(f) authorizes the securitization of the intangible property right to recover
the fixed amount of specified costs through the issuance of bonds, other
evidences of Indebtedness, or certificates of participation or beneficial
interest that are issued pursuant to an indenture, contract or other agreement
of the OpCo or a such special bankruptcy remote Person.
“Security Documents” means, collectively, the Pari Passu Intercreditor
Agreement, the Pledge Agreement and, to the extent required by Section 6.03(o)
or Section 6.03(q) or otherwise agreed to in writing by the Borrower in its sole
discretion, any other security agreements, pledge agreements or other similar
agreements delivered to the Collateral Agent for the benefit of the Secured
Parties that create or purport to create a Lien in favor of the Collateral Agent
for the benefit of the Secured Parties.
“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (a) it has assigned to long term secured
senior debt of the Borrower or (b) it would assign to long term secured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term secured senior debt on such date.
“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such


 
40
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






date of determination (provided that, as used in this definition, the amount of
any contingent liability shall be the amount that, in light of all of the facts
and circumstances existing as of such date of determination, represents the
amount that can reasonably be expected as of that date to become due and payable
as an actual or matured liability (and for avoidance of doubt, excluding any
liabilities treated as pass‑through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).
“Specified Representations” means the representations and warranties of the
Initial Borrower in Section 3.01, 3.02, 3.03, 3.04, 3.15, 3.16, 3.18, 3.21,
3.23, 3.24 and 3.25.
“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the Secured
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.05, as the same may be reduced from time to time
pursuant to Section 2.09; provided that in no event shall the Swingline
Commitment exceed the aggregate amount of all Revolving Loan Commitments. The
aggregate principal amount of the Swingline Commitment shall be $10,000,000 on
the Effective Date.
“Swingline Exposure” means, at any time, with respect to (a) the Swingline
Lender, the aggregate principal amount of all Swingline Loans outstanding at
such time, and (b) any Revolving Lender, its Applicable Percentage of the
Swingline Exposure of the Swingline Lender at such time.
“Swingline Lender” means Mizuho Bank, Ltd., in its capacity as lender of
Swingline Loans hereunder.


 
41
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
“Test Period” means, as of any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.
“United States” and “U.S.” mean the United States of America.
“Unliquidated Obligations” means, at any time, any Loan Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Loan Obligation that is: (a) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (b) any other obligation
(including any guarantee) that is contingent in nature at such time; or (c) an
obligation to provide collateral to secure any of the foregoing types of
obligations.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Tax Code.
“U.S. Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).
“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.


 
42
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Loan
Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules, Recitals, paragraphs, clauses, Appendices
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement (and Articles, Sections, etc. shall be deemed to be
incorporated by reference into this Agreement), (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (g) all actions by specified officers
of a Person shall be deemed to be taken by such specified officer solely in such
specified officer’s capacity as such officer, (h) all calculations are to be
made without duplication unless otherwise specified, (i) references to “days”
means calendar days unless the term “Business Days” is used, and (j) references
to a time of day means such time in New York, New York unless otherwise
specified.
SECTION 1.04    Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the


 
43
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose) (including, without limitation, any change in GAAP resulting
in any operating lease being reclassified as a capital lease), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825‑10‑25 (previously referred to as Statement of Financial
Accounting Standards (“ASC”) 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470‑20‑15 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14‑1) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.
(b)    All computations on a Pro Forma Basis with respect to any period shall be
made giving effect to any acquisition, investment or disposition, or issuance,
incurrence or assumption of or amendment to Indebtedness, or other transaction
that occurred after the first day of such period, in each case, as if such
acquisition, investment or disposition, or issuance, incurrence or assumption of
or amendment to Indebtedness, or other transaction had occurred on the first day
of such period (or, in the case of any balance sheet item, on the last day of
the relevant period), and, to the extent applicable, giving pro forma effect to
historical earnings and cash flows associated with assets acquired and
investments made and excluding the pro forma effect of historical earnings and
cash flows associated with assets disposed of, in each case, during such
relevant period (but, in each case, without giving effect to any synergies or
cost savings therefrom) and any related incurrence or reduction of Indebtedness,
including adjustments in accordance with Article 11 of Regulation S‑X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).
SECTION 1.05    Status of Obligations. In the event that the Borrower shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Collateral Agent and the
Secured Parties to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness. Without limiting the foregoing, the
Loan Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words


 
44
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






of similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Secured Parties may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
ARTICLE II
THE CREDITS
SECTION 2.01    Commitments.
(a)    Acquisition Loan Commitment. Subject to the terms and conditions set
forth herein, each Acquisition Loan Lender severally agrees to make a single
Acquisition Loan in Dollars to Borrower on the Effective Date in the original
aggregate principal amount equal to its Acquisition Loan Commitment or its
Applicable Percentage of the amount of all Acquisition Loans requested by
Borrower. Amounts paid or prepaid in respect of Acquisition Loans may not be
reborrowed. To the extent Borrower requests less than all of the aggregate
Acquisition Loan Commitments for funding on the Effective Date, the remaining
unfunded commitment shall be deemed terminated at the end of business on the
Effective Date.
(b)    Revolving Loan Commitment. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the amount of such
Revolving Lender’s Revolving Credit Exposure exceeding such Revolving Lender’s
Revolving Loan Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the sum of all Revolving Loan Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Applicable Percentages of such Borrowing. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.
(b)    Subject to Section 2.15, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification substantially consistent with the terms of
Section 2.16 not less than three (3) Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section 2.08.
Each Swingline Loan shall be a Base Rate Loan. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such


 
45
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Lender to make such Loan (and in the case of an Affiliate, the provisions of
Section 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    Each Borrowing of Eurodollar Loans shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $5,000,000. Each Borrowing
of Base Rate Loans shall be in an aggregate amount that is an integral multiple
of $100,000 and not less than $1,000,000, other than a Borrowing that is in an
aggregate amount equal to the entire unused balance of all Revolving Loan
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) or to repay a Swingline Loan as
contemplated by Section 2.05. Each Swingline Loan shall be in an amount that is
an integral multiple of $100,000 and not less than $1,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of (i) ten (10) Eurodollar
Acquisition Loan Borrowings outstanding or (ii) five (5) Eurodollar Revolving
Loan Borrowings outstanding.
SECTION 2.03    Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan, which may be requested in accordance with Section 2.05), the
Borrower shall notify the Administrative Agent of such request by telephone,
hand delivery, facsimile or electronic transmission, which such notice shall be
in the form of (or, in the case of telephonic notification, promptly confirmed
in the form of) a written Borrowing Request signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the Class of the requested Borrowing;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of


 
46
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04    Reserved.
SECTION 2.05    Swingline Loans. (a)     Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, agrees to make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the total Revolving Credit Exposures
exceeding the aggregate amount of all Revolving Loan Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, hand delivery, facsimile or electronic
transmission (and, in the case of telephonic notification, promptly confirmed by
hand delivery, facsimile or electronic transmission), not later than 11:00 a.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be
a Business Day), the amount of the requested Swingline Loan and identify the
account, including routing information, where such Swingline Loan shall be
deposited. The Administrative Agent will promptly, and in any event before
1:00 p.m., New York City time on the same day it received such request from the
Borrower, advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to a general deposit account of the Borrower as
directed by the Borrower (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(i)    The Swingline Lender may at any time in its sole and absolute discretion
(and shall, in any case, no later than the last Business Day of each applicable
week or, if a Swingline Loan is extended on the last Business Day of a week, the
last Business Day of the immediately following week) request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swingline Lender to so request
on its behalf), that each Revolving Lender make a Base Rate Revolving Loan in an
amount equal to such Revolving Lender’s Applicable Percentage of the amount of
Swingline Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Loan
Commitments but not otherwise subject to the conditions set forth in
Section 4.02. The Swingline Lender shall furnish the Borrower with a copy of the
applicable Borrowing Request promptly after delivering such notice


 
47
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






to the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Borrowing Request
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s office for
payments not later than 2:00 p.m., New York City time, on the day specified in
such Borrowing Request in accordance with Section 2.07, whereupon, each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Loan Borrowing in accordance with clause (b)(i) above, the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to clause (b)(i) above shall be deemed payment in
respect of such participation.
(c)    Each Lender acknowledges and agrees that its obligation to extend
Revolving Loans and acquire participations in Swingline Loans, as applicable,
pursuant to this Section is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
Section by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.
(d)    The Administrative Agent shall notify the Borrower of any refinancings
and participations in any Swingline Loan acquired pursuant to this Section, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a refinancing or sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this Section and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this Section shall not relieve
the Borrower of any default in the payment thereof.
SECTION 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of, and each
Issuing Bank agrees, on the terms and conditions hereinafter set forth, to issue
(or cause one or more of its Affiliates to issue on its behalf) Letters of
Credit denominated in Dollars for the account of the Borrower, in a form


 
48
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time on any Business Day during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Subject to the
terms and conditions set forth herein, no Issuing Bank shall be obligated to
issue, amend or increase any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, such issuance of letters of credit
generally, or such Letter of Credit in particular, or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to any Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with clause (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application in a form acceptable to such Issuing Bank.
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the aggregate LC Exposure
would not exceed $100,000,000, (ii) the sum of the total Revolving Credit
Exposures would not exceed the aggregate amount of all Revolving Loan
Commitments, and (iii) the aggregate face amount of all outstanding Letters of
Credit issued by or on behalf of the Issuing Bank issuing such Letter of Credit
would not exceed such Issuing Bank’s LC Sublimit.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of


 
49
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Revolving Loan Maturity Date; provided that any Letter of Credit with a
one‑year tenor may provide for the renewal thereof for additional one‑year
periods (which shall in no event extend beyond the date referred to in
clause (ii) above (as extended pursuant to the terms of such clause (ii)).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in clause (e) of
this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000 and if the payment has not
been made by the time due therefor, the Borrower shall be deemed to have
requested (it being understood that for such purpose, the condition to Borrowing
set forth herein shall not apply) that such payment be financed with a Base Rate
Revolving Borrowing in an equivalent amount of such LC Disbursement and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank


 
50
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the applicable
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


 
51
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic transmission) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section, then Section 2.14(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse the applicable Issuing Bank shall be for
the account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the applicable Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous related Issuing Bank, or to such successor and
all previous related Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. In the event that (i) any Event of Default shall
occur and be continuing or (ii) any LC Disbursements remain unreimbursed on or
after the fifth (5th) Business Day prior to the Revolving Loan Maturity Date,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders (the “LC
Collateral Account”), an amount in cash equal to 103% of the amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon (A) on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Revolving Lenders demanding the deposit of cash collateral
pursuant to this paragraph in the case of clause (i) above or (B) on or before
the fifth (5th) Business Day prior to the Revolving Loan Maturity Date in the
case of clause (ii); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become


 
52
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) of Article VII. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Loan Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account (and the Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral Account). Such
deposit shall not bear interest, nor shall the Administrative Agent be under any
obligation whatsoever to invest the same; provided that, at the request of the
Borrower, such deposit shall be invested by the Administrative Agent in direct
short term obligations of, or short term obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, in each case maturing no later than the expiry date of the Letter of
Credit giving rise to the relevant LC Exposure. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
subsection, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all Letters of Credit
shall have been returned to the Issuing Banks and shall have been cancelled.
(k)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, an Issuing Bank shall not be responsible to the
Borrower for, and an Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including Governmental
Rules or any order of a jurisdiction where such Issuing Bank or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT‑IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate


 
53
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of the Borrower, the interest rate applicable to Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Section 2.07, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
SECTION 2.08    Interest Elections. (a)     Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loan Borrowings, which may
not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, hand delivery, facsimile
or electronic transmission by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be in the form of (or in the case of telephonic notice, shall be
confirmed


 
54
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






promptly by hand delivery, facsimile or electronic transmission to the
Administrative Agent of) a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that would end after the Maturity Date or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.09    Termination and Reduction of Revolving Loan Commitments.
(a) Unless previously terminated, the Revolving Loan Commitments shall terminate
on the Revolving Loan Maturity Date.


 
55
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall, if in part, be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Loan Commitments to the extent that, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Revolving Loan Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under clause (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction (or such shorter period as the Administrative Agent may
agree in its sole discretion), specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Loan Commitments shall be permanent.
Each reduction of the Revolving Loan Commitments shall be made ratably among the
Revolving Lenders in accordance with their respective Revolving Loan
Commitments.
SECTION 2.10    Repayment of Loans; Evidence of Debt. (a)     The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Acquisition Lender the then unpaid principal amount of each
Acquisition Loan on the Acquisition Loan Maturity Date, (ii) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Revolving Loan Maturity Date and
(iii) to the Swingline Lender, to the extent not otherwise refinanced with a
Revolving Loan in accordance with Section 2.05, the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Loan Maturity Date and
the first date after such Swingline Loan is made that is the fifteenth
(15th) day or the last day of a calendar month and is at least two (2) Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


 
56
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(d)    The entries made in the accounts maintained pursuant to clause (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note in
substantially the form of Exhibit F‑1 in the case of Acquisition Loans and
Exhibit F‑2 in the case of Revolving Loans. In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).
SECTION 2.11    Optional Prepayment of Loans. The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.11.
The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, hand
delivery, facsimile or electronic transmission (promptly confirmed, in the case
of telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify (x) the prepayment date, (y) the
principal amount of each Borrowing or portion thereof to be prepaid and (z) the
Class and Type of Borrowing to be prepaid; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in a minimum aggregate amount of
$1,000,000 and $500,000 increments in excess thereof. Any such prepayment will
be applied to the relevant Loans of the same type designated by the Borrower, at
its sole discretion; provided, however, no optional prepayments or redemptions
may be made in respect of any Refinancing Senior Debt unless the Acquisition
Loans are prepaid on at least a pro rata basis. Prepayments shall be payable
without penalty or premium and shall be accompanied by (i) accrued interest to
the extent required by Section 2.14 and (ii) break funding payments to the
extent required by Section 2.17.
SECTION 2.12    Mandatory Prepayments and Mandatory Offers.
(a)    Mandatory Prepayment of Revolving Loans. If at any time the sum of the
aggregate principal amount of all Revolving Credit Exposures exceeds the
aggregate amount of


 
57
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






all Revolving Loan Commitments, the Borrower shall immediately repay Revolving
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause the aggregate principal amount of all
Revolving Credit Exposures to be less than or equal to the aggregate amount of
all Revolving Loan Commitments.
(b)    Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events.
On each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.12(b)) to the extent all such Net Cash
Insurance Proceeds received in such fiscal year exceed $30,000,000 (such amount,
the “Casualty Event Offer Amount”); provided, however, no such mandatory offer
shall be required under this Section 2.12(b) to the extent the Borrower notifies
the Administrative Agent in writing no later than five (5) Business Days before
the relevant Offer Date that the Borrower or such Subsidiary has elected to
apply such Casualty Event Offer Amount to restore or replace the affected
Property or otherwise to reinvest in Property of a kind then used or usable in
the Business (including reinvestments in Permitted Acquisitions) within
three‑hundred sixty (360) days of the receipt of such Casualty Event Offer
Amount (the “Replacement Deadline” and such rights, the “Replacement Rights”);
provided, further, to the extent the Borrower or Subsidiary fails to apply any
or all of such Casualty Event Offer Amount to any such restoration, replacement
or reinvestment by the Replacement Deadline (any amount of the relevant Net Cash
Insurance Proceeds not so applied, the “Remaining Portion”), the Borrower shall
make a mandatory prepayment offer in accordance with the procedures set forth in
Section 2.12(g) below.
(c)    Mandatory Prepayment with the Net Cash Proceeds of Refinancing Senior
Debt. On the Business Day the Borrower receives any such Net Cash Proceeds or,
if so agreed by the Administrative Agent (acting on the instructions of the
Required Lenders), on the next Interest Payment Date thereafter, the Borrower
shall make a mandatory prepayment of the Acquisition Loans in an amount equal to
100% of the Net Cash Proceeds received by the Borrower on account of the
issuance of Refinancing Senior Debt since the last Interest Payment Date;
provided, however, any such Net Cash Proceeds that exceed the principal amount
of and accrued but unpaid interest on the Acquisition Loans then outstanding
shall be subject to Section 2.12(e) below and not this Section 2.12(c) (such
excess Net Cash Proceeds, the “Excess Refinancing Debt Proceeds”). Any such
amount required to be prepaid hereunder shall be applied in accordance with
Section 2.12(h) and Section 2.12(i) below.
(d)    Mandatory Prepayment of the Cure Amount. On each Interest Payment Date
(or, at the Borrower’s election, on any earlier date, subject to the payment of
breakage costs in accordance with Section 2.17, if applicable), the Borrower
shall make a mandatory prepayment of the Loans in an amount equal to 100% of the
Cure Amount received by the Borrower since the last Interest Payment Date and
not yet applied in accordance with this Section 2.12(d). Any such amount
required to be prepaid hereunder shall be applied in accordance with
Section 2.12(h) and Section 2.12(i) below.


 
58
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(e)    Mandatory Offer with the Net Cash Proceeds of Refinancing Senior Debt. On
each applicable Offer Date, the Borrower shall make a mandatory offer to each
Revolving Lender for the prepayment of outstanding Revolving Loans in an amount
equal to 100% of the Prepayment Portion of the Excess Refinancing Debt Proceeds
to the extent in excess of $30,000,000 (such amount, the “Refinancing Debt Offer
Proceeds”) received by the Borrower on account of the issuance of Refinancing
Senior Debt since the last Interest Payment Date (and not yet subject to an
offer in accordance with this Section 2.12(e)). Any offer under this
Section 2.12(e) shall be made in accordance with the procedures set forth in
Section 2.12(g) below.
(f)    Mandatory Offer with Net Cash Proceeds of a Disposition. On each
applicable Offer Date, the Borrower shall make a mandatory offer to each Lender
for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of the Net Cash Proceeds received by the Borrower or any of
its Subsidiaries on account of any Disposition pursuant to Section 6.01(b)
herein since the last Interest Payment Date (and not yet subject to an offer in
accordance with this Section 2.12(f)) to the extent all such Net Cash Proceeds
received in such fiscal year exceed $30,000,000 (the “Disposition Offer
Proceeds”); provided, however, no such offer shall be required under this
Section 2.12(f) to the extent the Borrower notifies the Administrative Agent in
writing no later than five (5) Business Days before the relevant Offer Date that
the Borrower or such Subsidiary has elected to apply such Disposition Offer
Proceeds to reinvest in Property of a kind then used or usable in the Business
(including reinvestments in Permitted Acquisitions) within three‑hundred
sixty (360) days of the receipt of such Disposition Offer Proceeds (the
“Reinvestment Deadline” and such rights, the “Reinvestment Rights”); provided,
further, to the extent the Borrower or Subsidiary fails to apply any or all of
such Disposition Offer Proceeds to any such reinvestment by the Reinvestment
Deadline (any amount of the Disposition Offer Proceeds not so applied, the
“Available Disposition Offer Proceeds”), the Borrower shall make a mandatory
prepayment offer in accordance with the procedures set forth in Section 2.12(g)
below.
(g)    Mandatory Offer Procedures. Any mandatory offer pursuant to
Section 2.12(b), Section 2.12(e) or Section 2.12(f) shall be made in accordance
with the following procedures:
(i)    not more than thirty (30) days after (x) in the event the Borrower does
not exercise its Replacement Rights, receipt of the Casualty Event Offer Amount
or, in the event the Borrower does exercise its Replacement Rights, the
Replacement Deadline, (y) receipt of the Refinancing Debt Offer Proceeds or
(z) in the event the Borrower does not exercise its Reinvestment Rights, receipt
of the Disposition Offer Proceeds or, in the event the Borrower does exercise
its Reinvestment Rights, the Reinvestment Deadline, as applicable (the “Offer
Date”), the Borrower shall send a notice to the Administrative Agent for
distribution to each Lender (such notice, the “Offer Notice” and the procedures
set forth therein, the “Offer Procedures”) stating:
(A)    that a prepayment offer is being made pursuant to Section 2.12(b),
Section 2.12(e) or Section 2.12(f), as applicable,
(B)    the amount of Offer Proceeds subject to such offer,


 
59
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(C)    that any Lender that accepts such offer in accordance with this
Section 2.12(g)(i) shall receive a prepayment of its Loans equal to its
Proportional Share of the Offer Proceeds determined as of the Offer Payment
Date, to be applied in accordance with Section 2.12(i) of this Agreement,
(D)    the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than
twenty (20) Business Days after the distribution of the Offer Notice) (the
“Acceptance Deadline”),
(E)    the date such prepayment is to occur (which, in any case, shall be no
later than the next Interest Payment Date occurring after the Acceptance
Deadline) (the “Offer Payment Date”),
(F)    in the case of the repayment of the Acquisition Loan, any Lender
accepting such offer shall be required to surrender the Notes (if any) held by
such Lender with respect to the Acquisition Loans to be so prepaid by no later
than the Offer Payment Date (unless such requirement is waived by the Borrower
in its sole discretion), if applicable, subject to receipt of, and only in
exchange for, a replacement Note pursuant to clause (iii) below, and
(G)    that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.
(ii)    Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).
(iii)    The Lenders whose Acquisition Loans are being repaid only in part will,
if requested, be issued new Notes equal in principal amount to the unpaid
portion of the Acquisition Loans.
(iv)    The Loans to be prepaid pursuant to the offer shall be paid without
penalty or premium and shall be accompanied by (A) accrued interest to the
extent required by Section 2.14 and (B) break funding payments to the extent
required by Section 2.17.
(v)    The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.
(vi)    The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.
(h)    Notice; Interest. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone, hand delivery,


 
60
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






facsimile or electronic transmission (promptly confirmed, in the case of
telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment under Section 2.12(a) Section 2.12(c) or Section 2.12(d) (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of prepayment and
(ii) in the case of prepayment of a Base Rate Borrowing, not later than
1:00 p.m., New York City time, on the date of prepayment. Each such notice shall
specify (x) the prepayment date, (y) the principal amount of each Borrowing or
portion thereof to be prepaid and (z) the Class and Type of Loans to be prepaid
in accordance with Section 2.12(i). Prepayments shall be payable without penalty
or premium and shall be accompanied by (i) accrued interest to the extent
required by Section 2.14 and (ii) break funding payments to the extent required
by Section 2.17.
(i)    Application of Mandatory Prepayments and Mandatory Offers. Prepayments
required to be made pursuant to Section 2.12(a), Section 2.12(c),
Section 2.12(d) and Section 2.12(g) shall be applied (i) first to the
outstanding Acquisition Loans on a pro rata basis in accordance with the amount
of Acquisition Loans held by each Acquisition Lender and (ii) second to the
outstanding Revolving Loans on a pro rata basis in accordance with the amount of
Revolving Loans held by each Revolving Lender.
Amounts to be applied pursuant to this Section 2.12(i) to the prepayment of
Acquisition Loans shall be applied, first, to reduce outstanding Base Rate
Acquisition Loans and, then, to reduce outstanding Eurodollar Acquisition Loans,
unless otherwise directed by the Borrower. Amounts to be applied pursuant to
this Section 2.12(i) to the prepayment of Revolving Loans shall be applied,
first, to reduce outstanding Base Rate Revolving Loans and, then, to reduce
outstanding Eurodollar Revolving Loans, unless otherwise directed by the
Borrower.
For the avoidance of doubt, no mandatory prepayment or mandatory offer of
Revolving Loans under this Section 2.12 shall be accompanied by a permanent
reduction in the Revolving Loan Commitments.
SECTION 2.13    Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Commitment
Fee”), which shall accrue at the “Commitment Fee Rate”, as set forth in the
definition of Revolving Facility Applicable Margin, on the average daily amount
of the Available Revolving Loan Commitment of such Revolving Lender during the
period from and including the Effective Date to but excluding the earlier of
(i) the Revolving Loan Maturity Date and (ii) the date on which such Revolving
Loan Commitment is terminated or reduced to zero in accordance with
Section 2.09; provided that for purposes of calculating the Available Revolving
Loan Commitment of each such Revolving Lender, the Swingline Exposure of such
Revolving Lender shall not be included in the Revolving Credit Exposure for such
Revolving Lender. Accrued fees shall be payable in arrears on each Quarter End
Date and on the date on which such Commitments terminate or are reduced to zero,
commencing on the first such date to occur after the Effective Date; provided
that any accrued commitment fees outstanding after the date on which the
Commitments terminate shall be payable on demand. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


 
61
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit (the “Letter of Credit Fee”), which shall
accrue at the same Revolving Facility Applicable Margin used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period (x) from and including the
later of (A) the issuance date of such Letter of Credit and (B) the most recent
Quarter End Date (y) to but excluding the earlier of (A) the Quarter End Date on
which the payment thereof is made in accordance with the terms hereof or (B) the
date of termination of such Letter of Credit and (ii) to each Issuing Bank for
its own account a fronting fee (the “Fronting Fee”), which shall accrue at a
rate per annum and in accordance with terms mutually and separately agreed upon
between the Borrower and such Issuing Bank, which such agreement shall also set
forth such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Unless otherwise specified above, Letter of Credit Fees and Fronting Fees
accrued through and including each Quarter End Date shall be payable on each
such Quarter End Date, commencing (if applicable) on the first such Quarter End
Date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Loan Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All Letter of
Credit Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.14    Interest. (a)  The Loans comprising each Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Margin; provided that notwithstanding the foregoing, such interest
rate shall at no time be less than 0.00% per annum.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well


 
62
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in clause (a) or (b) of this Section or (ii) in the case of any other
amount, 2.00% plus the rate applicable to Base Rate Revolving Loans as provided
in clause (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments; provided that (i) interest
accrued pursuant to clause (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor in
accordance with this Agreement, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.15    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (acting reasonably and taking into
consideration the conditions in the bank credit markets generally) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate
or the Eurodollar Rate, as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent in
its sole discretion (or, in the case of clause (b) above, promptly following the
Administrative Agent being advised thereof by the Required Lenders)), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable


 
63
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






thereto and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
SECTION 2.16    Increased Costs; Illegality. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate) or any
Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law, or
directive from the BIS or another regulatory authority that such Lender is
regulated by, regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), by an amount deemed by such
Lender or such Issuing Bank to be material, then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case


 
64
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






may be, as specified in clause (a) or (b) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred ten (210) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law or
directive giving rise to such increased costs or reductions and of such Lender’s
or Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred ten (210)‑day period referred to above shall
be extended to include the period of retroactive effect thereof.
Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have been
maintained by such Lender had the Effective Date occurred on October 17, 2014
and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is regulated by and a Lender will increase its level of capital or
liquidity by an amount greater than the increase attributable thereto, the
Borrower will not be required to pay any amount or amounts pursuant to this
Section 2.16 with respect to such increase in capital above that required by the
Change in Law and (ii) to the extent that an assignment of all or any portion of
the Loan or commitment of any Lender would, at the time of such assignment,
result in an increase in costs from those being charged by the assigning Lender
prior to the assignment, then the Borrower will not be required to pay such
increased costs.
(e)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Loans or to convert Base Rate
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the


 
65
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate (and such Lender shall use
commercially reasonable efforts to provide such notice promptly following such
circumstances no longer existing as determined by such Lender in its sole
discretion). Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
SECTION 2.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11 or Section 2.12), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.20, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate (excluding, for the
avoidance of doubt, the Applicable Margin) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within
ten (10) Business Days after receipt thereof.
SECTION 2.18    Taxes. (a) Withholding of Taxes; Gross‑Up. Each payment by the
Borrower under any Financing Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under


 
66
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.18(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this
Section 2.18 for any amounts paid by such Lender more than two hundred
ten (210) days prior to the date of delivery of such certificate. Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Financing Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(e) shall be paid within ten (10) Business Days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(f)    Status of Lenders.
(i)    Any Recipient that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Financing
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without,


 
67
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






or at a reduced rate of, withholding. In addition, any Recipient, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Recipient is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(f)(ii)(A) through Section 2.18(f)(ii)(E) below) shall
not be required if in the Recipient’s judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient. Upon the reasonable request of the Borrower or the Administrative
Agent, any Recipient shall update any form or certification previously delivered
pursuant to this Section 2.18(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Recipient, such Recipient shall promptly (and in
any event within ten (10) days after such expiration, obsolescence or
inaccuracy) notify the Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Recipient shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Recipient becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
(A)    in the case of a Recipient that is a U.S. Person, IRS Form W‑9 certifying
that such Recipient is exempt from U.S. federal backup withholding tax;
(B)    in the case of a Non‑U.S. Recipient claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Financing Document, IRS Form W‑8BEN or W‑8BEN‑E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Financing Document,
IRS Form W‑8BEN or W‑8BEN‑E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non‑U.S. Recipient for whom payments under any Financing
Document constitute income that is effectively connected with such Recipient’s
conduct of a trade or business in the United States, IRS Form W‑8ECI;
(D)    in the case of a Non‑U.S. Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W‑8BEN or W‑8BEN‑E, as applicable, and (2) a certificate substantially in
the form of Exhibit G (a “U.S. Tax Certificate”) to the effect that such
Recipient is not (a) a


 
68
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;
(E)    in the case of a Non‑U.S. Recipient that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W‑8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this clause (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Recipient is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such
Recipient may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Recipient under any Financing Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.18(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.18(g),


 
69
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






in no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this Section 2.18(g) if such payment would place
such indemnified party in a less favorable position (on a net after‑Tax basis)
than such indemnified party would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
Section 2.18(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.18(e) and Section 2.18(f), the
term “Lender” includes the Issuing Banks.
SECTION 2.19    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.16, Section 2.17 or Section 2.18, or
otherwise) prior to 1:00 p.m., New York City time on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333), except that
payments to be made directly to an Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.16, Section 2.17,
Section 2.18 and Section 9.03. shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    Subject to the terms of the Pari Passu Intercreditor Agreement, any
proceeds of Collateral received by the Administrative Agent (i) not constituting
a specific payment of principal, interest, fees or other sum payable under the
Financing Documents (which shall be applied as specified by the Borrower) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably:
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and any Issuing Bank from the Borrower,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,
third, to pay interest then due and payable on the Loans ratably,


 
70
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
to pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Loan Obligations, and
fifth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender by the Borrower.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default or Event of Default is
in existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (i) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(ii) in the event, and only to the extent, that there are no outstanding Base
Rate Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.17. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
(d)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Financing Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section. The Borrower hereby irrevocably authorizes the Administrative Agent to
make a Borrowing for the purpose of paying each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Financing
Documents and agrees that all such amounts charged shall constitute Revolving
Loans and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.03 or 2.05, as applicable.
(e)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in


 
71
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






any of its Loans or participations in LC Disbursements and Swingline Loans to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set‑off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or the applicable Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the applicable Issuing Banks, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders or the applicable Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.20    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the


 
72
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






account of any Lender pursuant to Section 2.18 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Financing Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (A) the Borrower shall have paid to the Administrative Agent the
assignment fees (if any) specified in Section 9.04, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments and (D) such assignment
does not conflict with applicable Governmental Rules. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. In the event
that a Lender being replaced hereunder does not execute an Assignment and
Assumption pursuant to this Section within three (3) Business Days after receipt
by such Lender of a notice of replacement pursuant to this Section, the
Administrative Agent shall be entitled (but not obligated) to execute such an
Assignment and Assumption on behalf of such Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the replacement Lender
shall be effective for purposes of this Agreement.
SECTION 2.21    Expansion Option. (a) The Borrower may from time to time elect
to (x) increase the Revolving Loan Commitments (any such increase, an
“Incremental Revolving Increase”) and/or (y) add one or more incremental
revolving credit facility tranches (each an “Incremental Revolving Facility”;
the Incremental Revolving Increases and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”, the loans extended
thereunder, the “Incremental Loans” and the commitments with respect thereto,
the “Incremental Revolving Loan Commitments”) or a combination thereof in (i) an
unlimited amount so long as, on a Pro Forma Basis after giving effect to the
incurrence of any such Incremental Facility (assuming the full amount thereof is
drawn) and after giving effect to any acquisition consummated in connection
therewith and all other appropriate pro forma adjustments, the Borrower is in
compliance with the financial covenant in Section 5.12(a) as of the last date of
the immediately preceding Test Period plus, (ii) the amount of any optional
prepayments of the Revolving Loans or any Incremental Loans since the Effective
Date to the extent accompanied by a corresponding permanent reduction in the
relevant Commitment (it being understood that any such voluntary prepayment and
permanent Commitment reduction financed with the proceeds of a substantially
concurrent borrowing under an Incremental Revolving Facility shall be permitted
under this clause (ii)), in each case, subject solely to the following terms and
conditions:
(i)    no existing Lender will be required to participate in any such
Incremental Facility without its consent;


 
73
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(ii)    no Default or Event of Default under the Financing Documents would exist
after giving effect thereto, or, if the proceeds of any Incremental Revolving
Facility are being used to finance a Permitted Acquisition or other permitted
investment, no Default or Event of Default would exist as of the date of signing
the definitive agreement with respect to such Permitted Acquisition or other
permitted investment;
(iii)    (x) the maturity date of such Incremental Facilities shall be no
earlier than the Revolving Loan Maturity Date, or, if later, the latest maturity
date of any other Incremental Facilities then outstanding, (y) such Incremental
Facilities shall require no scheduled amortization or mandatory commitment
reduction prior to the Revolving Loan Maturity Date and (z) in the case of an
Incremental Revolving Increase, the Incremental Revolving Increase shall be on
the exact same terms and pursuant to the exact same documentation applicable to
the Revolving Credit Facility (other than with respect to closing fees, upfront
fees and similar closing payments which shall be as agreed between the Borrower
and the applicable Increasing Lenders);
(iv)    the interest rate margins and (subject to clause (iii)(y)) amortization
schedule applicable to any Incremental Revolving Facility shall be determined by
the Borrower and the Augmenting Lenders or other lenders thereunder;
(v)    any Incremental Revolving Facility shall be on terms and pursuant to
documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the Revolving Credit Facility (except to
the extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent; and
(vi)    the Acquisition Loan Facility shall have been paid‑off in full.
(b)    The Borrower may arrange for any such increase or tranche to be provided
by one or more Lenders (each Lender so agreeing to an increase in its Revolving
Loan Commitment, or to participate in such Incremental Revolving Facility, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Loan Commitments, or
to participate in such Incremental Revolving Facility, or extend Revolving Loan
Commitments, as the case may be; provided that (i) each Increasing Lender and
Augmenting Lender shall be subject to the approval of the Borrower, the
Administrative Agent and each Issuing Bank and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. Incremental Revolving Increases,
new Revolving Loan Commitments and Incremental Revolving Facilities created
pursuant to this Section 2.21 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.
(c)    On the effective date of any Incremental Revolving Increase being made,
(i) each relevant Increasing Lender shall make available to the Administrative
Agent such amounts in


 
74
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any Incremental Revolving Increase
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.17 if the deemed payment occurs
other than on the last day of the related Interest Periods.
(d)    The Incremental Facilities shall rank pari passu in right of payment with
the Loan Facilities.
(e)    Incremental Revolving Facilities may be made pursuant to separate
documentation (which shall be subject to the Pari Passu Intercreditor Agreement,
if applicable) or hereunder pursuant to an amendment or restatement (an
“Incremental Revolving Facility Amendment”) of this Agreement and, as
appropriate, the other Financing Documents, executed by the Borrower, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Revolving Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Financing
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.21. Nothing
contained in this Section 2.21 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Revolving Facilities, at any time. This Section 2.21 shall
supersede any provisions herein requiring pro rata treatment of the Lenders or
Section 9.02 to the contrary.
SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Available Revolving Loan Commitment of
such Defaulting Lender pursuant to Section 2.13;
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, Required
Acquisition Loan Lenders or Required Revolving Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;


 
75
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    so long as no Default or Event of Default shall be continuing, all or any
part of the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the non‑Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non‑Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non‑Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non‑Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non‑Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.13(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(vi)    so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non‑Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.06(j), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non‑Defaulting Lenders in a manner consistent with
Section 2.06(j) (and such Defaulting Lender shall not participate therein).


 
76
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






If (i) a Bankruptcy Event with respect to a Lender Parent or any Lender shall
occur following the date hereof and for so long as such event shall continue,
(ii) a Bail-in Action with respect to a Lender Parent or any Lender shall occur
following the date hereof or (iii) the Swingline Lender or the Issuing Banks
have a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and an Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
(d)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks’ Swingline Exposure and LC
Exposure in accordance with clause (c) above;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Banks’ future
Swingline Exposure and LC Exposure with respect to such Defaulting Lender;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and


 
77
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.20. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(e)    In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or


 
78
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01    Organization. Prior to the consummation of the Acquisition, the
Borrower is a corporation, duly formed, validly existing and in good standing
under the laws of the State of Louisiana. Following the consummation of the
Acquisition, the Borrower is a corporation, duly formed, validly existing and in
good standing under the laws of the State of Louisiana; provided that if the
Borrower changes its form of organization within seven (7) days after the
Effective Date, the Borrower shall be a limited liability company, duly formed,
validly existing and in good standing under the laws of a state of the United
States of America.
SECTION 3.02    Authority. The Borrower and each of its Subsidiaries has the
full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.
SECTION 3.03    Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiaries required to authorize the execution,
delivery and performance of the Financing Documents has been duly and
effectively taken.
SECTION 3.04    Due Authorization, Etc. The execution, delivery and performance
of the Financing Documents have been duly authorized by all necessary action on
the part of the Borrower and each of its Subsidiaries party thereto, and the
Financing Documents have been executed and delivered by the Borrower and each
such Subsidiary and constitute the legal, valid and binding obligations of the
Borrower and each such Subsidiary, enforceable against the Borrower and each
such Subsidiary in accordance with the terms thereof, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws affecting the rights of creditors generally and
subject to general principles of equity (regardless of whether considered in
equity or at law).
SECTION 3.05    Compliance with Law. Except as otherwise disclosed in writing to
the Mandated Lead Arrangers prior to October 17, 2014, the Borrower and each of
its Subsidiaries is in compliance with all Governmental Rules (including
Environmental Law) applicable to the Borrower and such Subsidiary and with the
terms of all Governmental Approvals obtained by the Borrower except to the
extent that any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06    No Litigation. Except as otherwise disclosed to the Mandated
Lead Arrangers prior to October 17, 2014, no action, suit or other proceeding is
pending and, to the Borrower’s Actual Knowledge, no action, suit or proceeding
has been threatened in writing or any investigation instituted, with respect to
the execution and delivery of the Financing Documents or the performance of any
of the Borrower’s obligations thereunder that would,


 
79
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, except that the commencement by the Borrower or any of its
Subsidiaries or any Governmental Authority of a rate proceeding, fuel adjustment
clause audit or earnings review before such Governmental Authority shall not
constitute such an action, suit or proceeding unless and until such Governmental
Authority has made a final determination thereunder that would reasonably be
expected to have a Material Adverse Effect.
SECTION 3.07    Title. As of the Effective Date, (a) OpCo has a valid ownership
interest in and good title in all material property it purports to own, and
(b) the Borrower (after giving effect to the Acquisition) has a valid ownership
interest and good title in the membership interests of OpCo it purports to own
and in all other material property it purports to own, in each case free and
clear of Liens, subject only to Permitted Liens (limited in the case of equity
interests in OpCo to Liens securing the Loan Obligations and non‑consensual
Permitted Liens that do not secure any Indebtedness) and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or reasonably anticipated to be conducted or to utilize
such properties for their intended purposes.
SECTION 3.08    Governmental Approvals. All Governmental Approvals required to
be obtained by the Borrower and each of its Subsidiaries in connection with
(i) the execution and delivery of, and performance by it of its obligations, and
the exercise of its rights, under and in accordance with, the Financing
Documents, (ii) the ownership and operation of the Acquired Assets in accordance
with all Governmental Rules (including all applicable material Environmental
Laws) and (iii) the validity and enforceability of the Financing Documents to
which it is a party have been obtained, except in any such case, to the extent
not required to be obtained at the date this representation is made or repeated
or where any failure to obtain the same would not reasonably be expected to
result in a Material Adverse Effect. Such Governmental Approvals that are
required to be in effect on or prior to the date this representation is made or
repeated have been validly issued and are in full force and effect. With respect
to any Governmental Approval not required to be obtained as of such date, the
Borrower has no reason to believe that such Governmental Approval will not be
obtained in the ordinary course of business as and when needed except to the
extent that the failure to obtain any such Governmental Approval would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09    Financial Condition. The Borrower’s (a) Pro Forma Balance Sheet
provided on the Effective Date, a copy of which shall have been delivered to the
Administrative Agent, presents fairly, in all material respects, the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
date thereof and (b) latest financial statements provided on any date subsequent
to the Effective Date, copies of which shall have been delivered to the
Administrative Agent, have been prepared in conformity with GAAP and, in each
case, present fairly, in all material respects, (i) the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the Effective
Date or the date of such financial statements, as applicable, and (ii) all
material liabilities, direct and contingent, of the Borrower and its
Subsidiaries, which are required by GAAP to be so disclosed, existing as of the
date of such financial statement or Pro Forma Balance Sheet, as applicable, are
disclosed in such statements. No Material Adverse Effect shall have occurred and
be continuing since the later of (x) the date of the Pro Forma Balance Sheet and
(y) the date of the most recent audited annual financial statements of the
Borrower delivered pursuant to Section 5.02(a).


 
80
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SECTION 3.10    Capitalization. On the Effective Date, after giving effect to
the Acquisition:
(a)    the Sponsors collectively own, directly or indirectly, 100% of the equity
interests of the Borrower; and
(b)    the Borrower owns 100% of the equity interests of OpCo and all Permitted
Subordinated Debt owed by OpCo or any subsidiary of OpCo, in each case free and
clear of all Liens other than non‑consensual Permitted Liens that do not secure
any Indebtedness or Liens securing the obligations under the Loan Facilities.
SECTION 3.11    Subsidiaries. As of the Effective Date, the Initial Borrower has
no subsidiaries other than those that have been created or acquired in
accordance with the Financing Documents that have been (or will promptly be)
disclosed in writing to the Administrative Agent.
SECTION 3.12    Taxes. The Borrower and each of its Subsidiaries has timely
filed or caused to be filed all material income Tax returns and all other
material Tax returns and reports which are required to be filed by it, and has
paid or caused to be paid all material income Taxes and all other material Taxes
due, except such Taxes, if any, as are being contested pursuant to Permitted
Contest Conditions.
SECTION 3.13    No Default. No Default or Event of Default has occurred and is
continuing under the Financing Documents to which it is a party.
SECTION 3.14    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.15    No Violation. None of the execution, delivery or performance by
the Borrower or any of its Subsidiaries of the Financing Documents to which it
is a party (i) violates, contravenes or conflicts with the terms of the
Borrower’s or such Subsidiary’s Constitutive Documents or (ii) violates or
constitutes a default or requires consent (except for such consents that have
been obtained or are not required at the date this representation is made or
repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of any Lien on properties or revenues of
the Borrower or any of its Subsidiaries except for Permitted Liens.
SECTION 3.16    Not Investment Company. The Borrower is not, and is not required
to be registered as, an “Investment Company” within the meaning of the
Investment Company Act of 1940, as amended.


 
81
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SECTION 3.17    Accuracy of Disclosures. The written information furnished by or
on behalf of the Borrower to the Administrative Agent and the Lenders in
connection with the Financing Documents or delivered thereunder (other than any
report prepared by an independent third party consultant), that relates to the
Borrower, any of its Subsidiaries, the Acquired Assets or the Acquisition, other
than any projections, forecasts, estimates, budgets and other forward‑looking
statements, does not contain, as of the date furnished any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, not materially misleading in light of the circumstances
under which they were made, provided that with respect to projections,
forecasts, estimates, budgets and other forward‑looking statements and
information, the Borrower only represents that such projections, forecasts,
estimates, budgets and other forward‑looking information were prepared in good
faith upon assumptions believed by the Borrower to be reasonable at the time
made.
SECTION 3.18    Margin Regulations. The use of proceeds of the Loan Facilities
will not violate or result in a violation of Regulations T, U and X of the Board
of Governors of the Federal Reserve System of the United States of America. The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States), or extending credit for the purpose of
purchasing or carrying margin stock.
SECTION 3.19    Labor Relations. Except as would not reasonably be expected to
have a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or, to the knowledge of the Borrower or any
of its Subsidiaries, threatened, (b) no strike, labor dispute, slowdown or
stoppage pending or threatened against the Borrower or any of its Subsidiaries,
and (c) no union representation question existing with respect to the employees
of the Borrower or any of its Subsidiaries and, no union organizing activities
are taking place with respect to any thereof.
SECTION 3.20    Environmental Matters. Except as otherwise disclosed in writing
to the Mandated Lead Arrangers prior to October 17, 2014 (including, without
limitation, the draft of the disclosure letter to be delivered by Cleco Corp. in
connection with the Merger Agreement):
(a)    To the Borrower’s knowledge, the facilities and properties owned, leased
or operated by the Borrower and its Subsidiaries (as used in this Section 3.20,
“properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
give rise to liability under, any applicable Environmental Law except in either
case insofar as such violation or liability, or any aggregation thereof, is not
reasonably likely to result in a Material Adverse Effect.
(b)    To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental


 
82
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Permits, and (ii) there is no contamination at, under or about the properties or
violation of any applicable Environmental Law or Environmental Permit with
respect to the properties or the Business except as would not reasonably be
expected to have a Material Adverse Effect. All Environmental Permits necessary
in connection with the ownership and operation of the Borrower’s or its
Subsidiaries’ businesses have been obtained and are in full force and effect,
except where any such failure to obtain and maintain in full force and effect
(individually or in the aggregate) has not had and is not reasonably likely to
result in a Material Adverse Effect.
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non‑compliance, liability or potential
liability pursuant to Environmental Laws or Environmental Permits with regard to
any of the properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened, except insofar as
such notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that is or are reasonably likely to result in a Material
Adverse Effect.
(d)    To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
(f)    To the knowledge of the Borrower, there has been no release or threat of
release of Hazardous Materials at or from any of the properties arising from or
related to the operations of the Borrower or any of its Subsidiaries in
connection with any of the properties or otherwise in connection with the
Business in violation of or in amounts or in a manner that could reasonably be
expected to give rise to liability under applicable Environmental Laws, except
insofar as any such violation or liability referred to in this paragraph, or any
aggregation thereof, is not reasonably likely to result in a Material Adverse
Effect.
SECTION 3.21    Anti‑Terrorism Laws and Sanctions. The Borrower and each of its
Subsidiaries has not, directly or indirectly, (i) knowingly conducted any
business or engaged in making or receiving any contribution of funds (including
the proceeds from any Borrowing), goods or services to or for the benefit of any
Restricted Party, (ii) knowingly dealt in, or otherwise engaged in any
transaction relating to, any property or interests in property blocked


 
83
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






pursuant to any Anti‑Terrorism Law, or (iii) knowingly engaged in or conspired
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti‑Terrorism Law. To the knowledge of the Borrower, its employees and
agents are in compliance with Anti-Terrorism Laws applicable to the Borrower in
all material respects.
SECTION 3.22    Immunity. Neither the Borrower nor any of its material assets or
material properties is entitled to any immunity from jurisdiction or legal
process.
SECTION 3.23    Pari Passu Rankings. The obligations of the Borrower under the
Financing Documents rank at least pari passu in right of payment with the claims
of all of its other unsecured and unsubordinated creditors.
SECTION 3.24    Solvency. After giving effect to the incurrence of the Debt
being incurred in connection herewith on the Effective Date, the Borrower and
each of its Subsidiaries, on a consolidated basis, will be Solvent.
SECTION 3.25    Use of Proceeds. The Borrower is using or has used the proceeds
of the Loans exclusively for the purposes specified in Section 5.01.
To the extent that any representations and warranties (other than the Specified
Representations) contained in the Financing Documents would be untrue on the
Effective Date, the Borrower shall have the cure rights referred to in
clause (e) of Article VII to correct the matters covered by such representations
which were untrue on the Effective Date.
ARTICLE IV
CONDITIONS
SECTION 4.01    Effective Date. The effectiveness of the Loan Facilities and the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02) (the making of such initial Loan or issuance of Letter of Credit
by a Lender or an Issuing Bank, as applicable, being conclusively deemed to be
its satisfaction or waiver of the conditions precedent):
(a)    The Merger Agreement (i) shall have been duly authorized, executed, and
delivered by the Persons who are (or are intended to be) parties thereto;
(ii) shall be in substantially the same form as the draft attached to the
Commitment Letter as Appendix 2, subject to amendments, modifications and
waivers, in each case, that are not materially adverse to the interests of the
Lenders in the aggregate or that have been approved by the prior written consent
of the Mandated Lead Arrangers (it being understood and agreed that (A) any
reduction in the Merger Consideration (as defined in the Merger Agreement) shall
not be deemed materially adverse to the interests of the Lenders in the
aggregate but that any such reduction (except as contemplated in the Merger
Agreement) shall reduce, on a Dollar‑for‑Dollar basis applied ratably, (x) the
amounts required to be contributed to the equity of the Borrower (and, without
duplication, of OpCo) and as Permitted Subordinated Debt, in each case on the
Effective Date and (y) amounts available under the Acquisition Loan Facility,
and (B) any change, adverse to the interests of the Lenders in any material
respect, to the definition of


 
84
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






“material adverse effect on the Company” in the Merger Agreement shall require
the consent of each Mandated Lead Arranger); and (iii) shall be in full force
and effect, and a fully executed true, complete and correct copy of the Merger
Agreement shall have been delivered to the Administrative Agent certified as of
the Effective Date by an Authorized Officer of the Initial Borrower as to
delivery of a true, complete and correct copy thereof and its being in full
force and effect.
(b)    This Agreement, the Pledge Agreement, the Pari Passu Intercreditor
Agreement and any Notes required to be in place on the Effective Date shall have
been duly authorized, executed, and delivered by the Initial Borrower and will
be in full force and effect.
(c)    The Administrative Agent shall have received a copy, certified as true
and correct by an Authorized Officer of the Initial Borrower, of a pro forma
balance sheet setting forth the consolidated assets and liabilities of the
Borrower and its Subsidiaries as of the Effective Date, which such pro forma
balance sheet may be prepared based on the balance sheet as of last day of the
most recently completed four‑fiscal quarter period ended at least
forty‑five (45) days prior to the Effective Date (or ninety (90) days in the
case such four‑fiscal quarter period is the end of Cleco Corp.’s fiscal year) or
as of such later date as the Initial Borrower may elect in its sole discretion
and shall be prepared after giving effect to the transactions contemplated
hereby and the Merger Agreement as if the transactions contemplated hereby or
thereby had occurred as of such date (the “Pro Forma Balance Sheet”).
(d)    As of immediately prior to and immediately after the consummation of the
transactions under the Merger Agreement, (i) Macquarie shall directly or
indirectly own and control, both legally and beneficially, at least
twenty‑five percent (25%) of the outstanding equity interests of Initial
Borrower, (ii) the Sponsors shall collectively, directly or indirectly own and
control, both legally and beneficially, more than fifty percent (50%) of the
outstanding voting equity interests of the Initial Borrower and (iii) the
Sponsors shall collectively, directly or indirectly, have the right to elect a
majority in voting power of the board of directors (or comparable governing
body) of the Initial Borrower.
(e)    The Administrative Agent shall have received the following documents,
each certified as indicated below:
(i)    a copy of a certificate as to the existence/authorization of the Initial
Borrower from the Secretary of State of the Initial Borrower’s state of
organization dated as of a recent date;
(ii)    a copy of the articles of incorporation or certificate of formation (or
such other Constitutive Documents as the case may be) of the Initial Borrower,
together with any amendments thereto, certified by the Secretary of State of the
Initial Borrower’s state of organization dated as of a recent date; and
(iii)    a certificate of the Initial Borrower, executed by an Authorized
Officer of such Person certifying:


 
85
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(A)    that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Initial Borrower, as amended and in effect on the
date of such certificate;
(B)    that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Initial
Borrower, authorizing the execution, delivery and performance of the Financing
Documents to which it is a party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; and
(C)    as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of the Initial Borrower, executing the Financing
Documents to which the Initial Borrower is a party and each other document to be
delivered by the Initial Borrower, from time to time pursuant to the terms
thereof (and the Administrative Agent and each Lender may conclusively rely on
such incumbency certification until it receives notice in writing from the
Initial Borrower).
(f)    Prior to or concurrent with the funding of the Loans, the Sponsors shall
have made directly or indirectly cash capital contributions to the Initial
Borrower or extended Permitted Subordinated Debt in an aggregate amount at least
equal to the Equity Portion.
(g)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Kirkland & Ellis LLP, New York counsel for the Borrower, in substantially
the form attached hereto as Exhibit K‑1, (ii) Taylor, Porter, Brooks & Phillips
L.L.P., Louisiana counsel for the Initial Borrower, in substantially the form
attached hereto as Exhibit K‑2, (iii) Phelps Dunbar L.L.P., Louisiana regulatory
counsel for Cleco Corp., in substantially the form attached hereto as
Exhibit K‑3, (iv) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, Louisiana
counsel for Cleco Corp. and OpCo, in substantially the form attached hereto as
Exhibit K-4, and (v) Van Ness Feldman LLP, federal regulatory counsel for the
Initial Borrower, in substantially the form attached hereto as Exhibit K-5.
(h)    The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.
(i)    All conditions precedent to the Closing under and as defined in the
Merger Agreement shall have been satisfied without any amendment, modification
or waiver thereof except as permitted under Section 4.01(a) hereto.
(j)    The Administrative Agent shall have received, at least three Business
Days prior to the requested funding date in the case of Eurodollar Loans and on
the requested funding date in the case of Base Rate Loans, a Borrowing Request,
duly executed by an Authorized Officer of the Initial Borrower, requesting the
funding of the initial Revolving Loans and Acquisition Loans and any Letter of
Credit to be issued on the Effective Date.
(k)    (i) The representations and warranties made by Cleco Corp. or with
respect to the Acquired Assets in the Merger Agreement as are material to the
interests of the Lenders, but


 
86
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






only to the extent that the Initial Borrower has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Merger Agreement, determined without regard to whether
any notice is required to be delivered by the Initial Borrower and (ii) the
Specified Representations, in each case, shall be true and correct in all
material respects (and to the extent that any such representation and warranty
is otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the Effective Date (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
Notwithstanding anything herein to the contrary, to the extent that any other
representations and warranties contained in the Financing Documents would be
untrue on the Effective Date, the Borrower shall have the cure rights referred
to in clause (e) of Article VII to correct the matters covered by such
representations which were untrue on the Effective Date.
(l)    The Lenders shall, to the extent the Initial Borrower shall have received
a reasonable request therefor at least ten (10) Business Days in advance, have
received at least three (3) Business Days in advance of the Effective Date all
documentation and other information reasonably required by the Lenders to comply
with any requirements of bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including without
limitation the USA Patriot Act. (Title III of Pub. Law 107‑56 (signed into law
October 26, 2001), as amended.
(m)    There has been no “material adverse effect on the Company” (as defined in
the Merger Agreement) since the date of the Merger Agreement.
(n)    The Administrative Agent shall have received the Base Case Model,
certified as such by an Authorized Officer of the Initial Borrower.
(o)    The Initial Borrower shall have received ratings applicable to the Loan
Facilities from any two of S&P, Moody’s and Fitch.
(p)    The Administrative Agent shall have received:
(i)    certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each as of a recent date prior to the Effective Date
listing all effective financing statements, lien notices or comparable documents
(together with copies of such financing statements and documents) that name the
Borrower as debtor and that are filed in those state and county jurisdictions in
which the Borrower is organized or maintains its principal place of business,
none of which encumber the Collateral covered or intended to be covered by the
Pledge Agreement (other than Permitted Liens); and
(ii)    proper financing statements in form appropriate for filing under the UCC
of the State of Louisiana in order to perfect the Liens created under the Pledge
Agreement, covering the Collateral described in the Pledge Agreement.
(q)    The Administrative Agent shall have received evidence the Existing Credit
Facilities (other than contingent indemnification obligations which survive by
their terms) shall have been terminated and cancelled and all indebtedness
thereunder shall have been fully repaid


 
87
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(except to the extent being so repaid with the initial Loans) and any and all
liens thereunder shall have been terminated and released.
SECTION 4.02    Each Subsequent Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than any Incremental Loan)
and of any Issuing Bank to issue, amend, renew or extend any Letter of Credit,
in each case, after the Effective Date, is subject to the satisfaction or waiver
by the relevant Required Lenders of the following conditions:
(a)    (i) In the case of a Letter of Credit, a Revolving Loan or a Swingline
Loan, the Administrative Agent and the relevant Issuing Bank, as applicable,
shall have received a Borrowing Request, a request for a Swingline Loan or a
Letter of Credit Request, as applicable, in accordance with Article II hereto,
duly executed by an Authorized Officer of the Borrower, requesting the funding
of the Revolving Loans or the Swingline Loan or the issuance of the Letter of
Credit, as applicable.
(b)    All representations and warranties made by the Borrower in any Financing
Document shall be true and correct in all material respects (and to the extent
that any such representation and warranty is otherwise qualified by materiality
or material adverse effect, such representation and warranty shall be true and
correct in all respects), with all representations and warranties that are made
as of a specified date being true and correct in all material respects (and to
the extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty shall
be true and correct in all respects) as of such specified date.
(c)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing, or would occur as a result of such Borrowing or such Letter of
Credit.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit under this Section 4.02 shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
clauses (b) and (c) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations shall have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that the Borrower will, and will cause its Subsidiaries (other
than any Receivables Entity or any Finsub) to:
SECTION 5.01    Use of Proceeds. The Borrower shall use the proceeds of (a) the
Acquisition Loans to partly fund the Acquisition and pay fees and the expenses
incurred by or on behalf of the Borrower in connection therewith and (b) the
Revolving Loans for general corporate purposes including to finance the ongoing
Capital Expenditures and working capital


 
88
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






requirements of the Borrower, to fund Permitted Acquisitions, to fund fees and
expenses incurred in connection with the Acquisition (including the closing of
the Loan Facilities) and to refinance outstanding Indebtedness under the
Existing Credit Facilities.
SECTION 5.02    Financial Statements. Deliver to the Administrative Agent (for
prompt further distribution to each Lender):
(a)    within one‑hundred twenty (120) days after the end of each fiscal year of
the Borrower, a copy of the audited balance sheet, and related statements of
comprehensive income, stockholder’s equity and cash flows of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such
fiscal year, setting forth in comparative form the respective audited figures
for the previous fiscal year, if such comparative figures shall be available,
prepared in accordance with GAAP and certified by an independent public
accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;
(b)    within sixty (60) days after the end of each fiscal quarter of the
Borrower (commencing with the first full quarter to end following the Effective
Date), copies of the unaudited consolidated balance sheet and related statements
of comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then‑ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the corresponding period
in the previous fiscal year, if such comparative figures shall be available, all
certified by one of the Borrower’s Authorized Officers as presenting fairly in
all material respects the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as to the end of such period and the results of
its operations as of the end of such period in accordance with GAAP,
consistently applied, subject to normal year‑end adjustments and the absence of
footnotes; and
(c)    concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since the
date of the most recent audited financial statements of the Borrower previously
delivered to the Administrative Agent pursuant to Section 5.02(a) that has had a
material effect on the financial statements accompanying such certificate,
specifying the effect of such change, and (ii) a certificate of a Financial
Officer of the Borrower in the form attached as Exhibit E (a “Financial Ratio
Certificate”) together with the supporting documentation therein specified.


 
89
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SECTION 5.03    Notices of Material Events.
(a)    The Borrower will, as soon as practicable and in any event within
five (5) Business Days after the Borrower obtains Actual Knowledge of any of the
following, give written notice to the Administrative Agent:
(i)    the occurrence of any Default or Event of Default (with a description of
any action being taken or proposed to be taken with respect thereto);
(ii)    the occurrence of any event of loss which would reasonably be expected
to result in a mandatory prepayment under Section 2.12(b);
(iii)    any sale or other disposition of the assets or other property of the
Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.12(f);
(iv)    any written notice to the Borrower indicating that any material
Governmental Approval will not be granted or renewed or will be granted or
renewed on terms materially more burdensome than proposed or will be terminated,
revoked or suspended, or any action, suit or other proceeding has been filed or
commenced related to any of the foregoing;
(v)    any material citation, summons, subpoena, order, notice, claim or
proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
(vi)    the occurrence of a Change in Control;
(vii)    any occurrence, fact or circumstance that would reasonably be expected
to have a Material Adverse Effect since the later of (A) the date of the most
recent audited annual financial statements of the Borrower delivered pursuant to
Section 5.02(a) or (B) the date of the Pro Forma Balance Sheet; and
(viii)    details of each change to the Senior Debt Rating.
(b)    “Know Your Customer.” The Borrower will promptly provide any information
requested by the Administrative Agent (on behalf of the Lenders or any of them)
within twenty (20) Business Days of such request in order for the Lenders to
comply with their respective internal “know your customer” or similar internal
processes (but solely to the extent that such internal processes are designed to
ensure compliance by such Lenders with Governmental Rules in respect of
anti‑money laundering, counter‑terrorism financing or similar matters).


 
90
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(c)    Additional Debt. The Borrower will, promptly upon execution thereof,
deliver to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the avoidance of doubt, commitment letters, fee letters
and similar letters with respect to the arrangement, establishment, syndication,
or underwriting of any additional Debt); provided, that the Borrower shall have
the right to redact any provision set forth in such Material Debt Financing
Documents to the extent necessary to comply with binding confidentiality
obligations or to protect proprietary market information.
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 5.03(a), (b) or (c) (as applicable) and (y) in the case of
any notice pursuant to Section 5.03(a)(i), (iv), (v) or (vii), setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent), provided that the Borrower shall notify the Administrative Agent (by
hand delivery, facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
SECTION 5.04    Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable examinations of its books and records and reasonable
inspections, accompanied by personnel of the Borrower, by the Administrative
Agent and/or its accountants or other professional advisers; provided that such
examinations and inspections (a) will occur not more frequently than twice in
any calendar year (unless a Default or an Event of Default has occurred and is
continuing in which case such examinations may occur as frequently as reasonably
determined by the Administrative Agent), (b) will be at the sole expense of the
Administrative Agent (unless a Default or an Event of Default has occurred and
is continuing in which case such examinations will be at the expense of the
Borrower), (c) will be undertaken at reasonable times following the provision of
written notice in advance to the Borrower and (d) will not unduly interfere with
the operations or management of the Borrower’s business. Notwithstanding
anything set forth herein to the contrary, under no circumstances shall the
Borrower or any Subsidiary be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes non−financial trade secrets or
non‑financial confidential proprietary information, (ii) in respect of which
disclosure to the Administrative Agent, any Lender, Issuing Bank or Swingline
Lender (or their respective Affiliates, representatives, contractors,
accountants or other professionals) is prohibited by any


 
91
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Governmental Rule or binding confidentiality agreement with a Person that is not
an Affiliate of the Borrower and that was not entered into in contemplation of
this Agreement or (iii) that is subject to attorney−client or similar privilege
or constitutes attorney work product.
SECTION 5.05    Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the Borrower or such Subsidiary. It
is understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.
SECTION 5.06    Governmental Approvals. The Borrower and each of its
Subsidiaries will at all times obtain, comply with and maintain in full force
and effect all Governmental Approvals necessary for the operation and
maintenance of its business, except where the failure to maintain such
Governmental Approvals would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
SECTION 5.07    Compliance with Laws. The Borrower and each of its Subsidiaries
will comply and will ensure that the Borrower is in compliance in all respects
with all applicable Governmental Rules (including Environmental Laws), except
where any failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and except that
the Borrower and each of its Subsidiaries may, in good faith and by appropriate
proceedings, diligently contest the validity or application of any Governmental
Rules subject to the Permitted Contest Conditions.
SECTION 5.08    Maintenance of Legal Status. The Borrower and each of its
Subsidiaries will at all times preserve and maintain in full force and effect
(a) its legal existence under the laws of the jurisdiction of its organization
(except in the case of any Subsidiary of the Borrower that is not a Material
Subsidiary or as permitted under Section 6.01) and (b) all material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the operation of its business, except, with respect to this
clause (b), where the failure to do any of the foregoing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. It is understood that this covenant shall not be construed to prohibit
the Borrower from dissolving or terminating the corporate existence of any
Subsidiary (except OpCo) which is inactive or whose preservation otherwise is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.
SECTION 5.09    Insurance. The Borrower and each of its Subsidiaries will
maintain with financially sound and reputable insurance companies insurance
and/or make provisions for self‑insurance in such amounts and against such risks
as are usually carried by companies engaged in similar business and as are
consistent with the prudent operation of its business. The Borrower will furnish
to the Administrative Agent, upon written request of the


 
92
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Administrative Agent or any Lender, reasonable information as to the insurance
carried; provided, however, such requests shall be limited to twice per
calendar year in the aggregate.
SECTION 5.10    Taxes. The Borrower and each of its Subsidiaries will timely pay
and discharge all material income Taxes and all other material Taxes for which
it is responsible and make timely Tax filings with respect to material Taxes
prior to the date on which penalties, fines or interest attach thereto; provided
that the Borrower or such Subsidiary may permit any such Tax to remain unpaid or
unfiled if it meets the Permitted Contest Conditions.
SECTION 5.11    Auditors. The Borrower will maintain independent auditors with
recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).
SECTION 5.12    Financial Covenant.
(a)    The Borrower shall not permit the Debt to Capital Ratio as of the last
day of any fiscal quarter occurring prior to the Revolving Loan Maturity Date to
be greater than 65%.
(b)    In the event that the Borrower fails to comply with the requirement set
forth in Section 5.12(a) as of the last day of any fiscal quarter, then until
the date that is fifteen (15) Business Days after the deadline for delivery of
(or, if earlier, the date of actual delivery of) the Financial Ratio Certificate
required to be delivered in respect of such fiscal quarter then‑ended (the “Cure
Expiration Date”), the Borrower shall have the right to obtain from its members
or shareholders an equity contribution in the Borrower in cash (the “Cure
Right”) in the amount necessary (but not in excess of such amount) to cause
compliance with the requirement set forth in Section 5.12(a) and for no other
purpose. Upon the receipt by the Borrower of the cash proceeds pursuant to the
exercise of the Cure Right (the “Cure Amount”), (x) the covenant set forth in
Section 5.12(a) (and no other provision hereof, including Section 6.06) shall be
recalculated solely with such Cure Amount deemed to increase shareholders’
equity on a Dollar‑for‑Dollar basis. The Borrower’s right to exercise the Cure
Right shall be subject to a maximum of (a) two (2) such cures in any period of
four (4) consecutive fiscal quarters, (b) three (3) such cures so long as any
Acquisition Loans remain outstanding and (c) four (4) such cures during the term
of the Loan Facilities. For the avoidance of doubt, (i) the Cure Right shall be
applicable for this Section 5.12 and this Section 5.12 alone and no effect shall
be given to any equity cure pursuant to this Section 5.12 for any other purpose
under the Financing Documents and (ii) such cash contributions shall be given
effect for purposes of this Section 5.12 with respect to applicable successive
fiscal quarters.
(c)    Notwithstanding anything set forth herein to the contrary, in the event
the Borrower has exercised its Cure Right under this Section 5.12, (i) no
Default or Event of Default shall be deemed to have occurred on the basis of any
failure to comply with Section 5.12(a), unless such failure is not cured
pursuant to this Section 5.12 on or prior to the Cure Expiration Date and
(ii) none of the Administrative Agent, the Collateral Agent, any Lender, Issuing
Bank or Swingline Lender shall have the right to take any remedial actions,
including the right to accelerate the Loans or to foreclose on the Pledged
Equity solely


 
93
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






on the basis of a violation of Section 5.12(a), unless such failure is not cured
pursuant to this Section 5.12 on or prior to the Cure Expiration Date.
SECTION 5.13    Debt Rating. So long as any Loan Facility is available or
outstanding, the Borrower shall use commercially reasonable efforts to maintain
a rating (but not a specific rating) applicable to the Borrower’s long term
secured senior Indebtedness from any two of S&P, Moody’s or Fitch.
SECTION 5.14    Merger. Immediately after the Acquisition, on the Effective
Date, the Initial Borrower shall merge with and into Cleco Corp., with Cleco
Corp. as the surviving corporation, and the Borrower shall file a Certificate of
Merger with respect to such merger that complies with applicable law with the
Secretary of State of the State of Louisiana, and deliver to the Administrative
Agent a copy of such Certificate of Merger as filed.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower shall not, nor shall it permit any of its
Subsidiaries (other than any Receivables Entity or any Finsub), to:
SECTION 6.01    Fundamental Changes; Sale of Assets; Etc.
(a)    The Borrower and each of its Subsidiaries shall not (i) (A) enter into
any merger or consolidation (except for Permitted Acquisitions or transactions
in which Borrower is successor), (B) in the case of Borrower or OpCo, change its
form of organization (provided that the Borrower may change its form of
organization to a limited liability company formed under the laws of a state of
the United States of America if (1) other than for any such change effective
within seven (7) days after the Effective Date, the Borrower delivers to the
Administrative Agent a written notice of such change at least five (5) Business
Days prior to such change, (2) immediately before and after giving effect to
such change, no Default or Event of Default shall have occurred and be
continuing, and (3) the obligations of the Borrower under the Financing
Documents shall not be affected by such change), or (C) change its business,
split‑off or liquidate, wind up or dissolve itself, or suffer any liquidation or
dissolution or (ii) convey, sell, lease, assign, transfer or otherwise dispose
of all or substantially all of its assets other than as may be expressly
permitted pursuant to the terms of the Financing Documents (including
Section 6.01(b) and 6.05); provided that, with respect to clauses (i) and (ii),
any Subsidiary of the Borrower (x) may merge into any other Subsidiary of the
Borrower or, if the Borrower is the surviving entity, the Borrower, or (y) may
be dissolved, liquidated or wound‑up if another Subsidiary of the Borrower or
the Borrower assumes all assets and obligations of such dissolving, liquidating
or wound‑up Subsidiary.
(b)    The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including
Section 6.01(a)), Dispose of,


 
94
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






in one transaction or a series of related transactions, any of its properties or
assets in excess of $60,000,000 per year in the aggregate except for:
(i)    sales or other dispositions of obsolete, worn out or defective equipment
in the ordinary course of business;
(ii)    sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;
(iii)    sales, transfers or other dispositions of cash and Cash Equivalents;
(iv)    sales of assets for which the Net Cash Proceeds are (A) (x) reinvested
or (y) committed to be reinvested (in Property (including Permitted
Acquisitions) identified to the Administrative Agent in writing with reasonable
specificity), in each case, within one‑hundred eighty (180) days following the
receipt of such Net Cash Proceeds and, in the case of clause (y), such
reinvestment is completed within three‑hundred sixty (360) days after the
receipt of such Net Cash Proceeds or (B) an offer to apply such Net Cash
Proceeds to the Loans is made in accordance with and to the extent required by
Section 2.12(f) and Section 2.12(g);
(v)    sales of assets pursuant to transactions permitted under Section 6.03(d);
(vi)    sales of receivables under Permitted Receivables Financings not to
exceed $50,000,000 in face value of receivables subject thereto at any one time
outstanding;
(vii)    sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and
(viii)    sales, dispositions or transfers of equity interests of OpCo to
current or former officers, directors and employees (or their respective family
members, estates or trusts or other entities for the benefit of any of the
foregoing) in connection with any long‑term incentive plan.
SECTION 6.02    Conduct of Business. The Borrower and each of its Subsidiaries
shall not engage at any time in any business other than the management and
operation of the Acquired Assets and other activities reasonably related,
incidental, synergistic or ancillary thereto (including but not limited to other
regulated utility businesses) (the “Business”).
SECTION 6.03    Indebtedness. The Borrower and each of its Subsidiaries shall
not create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):
(a)    Indebtedness incurred or created under the Financing Documents,
Indebtedness incurred under any Incremental Facility, Indebtedness of OpCo
incurred or created under the OpCo Financing Documents (including any
incremental facility permitted thereunder) and OpCo’s or its Subsidiaries’
Indebtedness existing as of the Effective Date;
(b)    (x) additional Debt of OpCo and its subsidiaries if:


 
95
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended Test Period, OpCo would be in compliance
with Section 5.12 of the OpCo Credit Agreement or any similar financial
covenants in any replacement, refinancing, refunding, renewal or extension
thereof; and
(ii)    such additional Debt shall not benefit from any Liens, unless the
benefits of any such other Liens have been granted to the lenders under the OpCo
Financing Documents (or lenders under any replacement, refinancing, refunding,
renewal or extension thereof) on a pari passu basis with the lenders of such
additional Debt pursuant to intercreditor provisions reasonably satisfactory to
the Required Lenders (as such term is defined in the OpCo Credit Agreement or
any similar term in any replacement, refinancing, refunding, renewal or
extension thereof),
together with (y) any other additional Indebtedness of OpCo and its subsidiaries
as permitted under the OpCo Financing Documents, in the case of clause (x) and
(y), so long as such additional Indebtedness shall not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents on the Effective Date or as may be
required by law;
(c)    Hedging Arrangements permitted under Section 6.12;
(d)    purchase money obligations of OpCo and its subsidiaries incurred to
finance discrete items of equipment that extend to and are secured by only the
equipment being financed in an aggregate principal amount outstanding not to
exceed $125,000,000 at any time;
(e)    Indebtedness of OpCo and its subsidiaries created in connection with any
Capital Lease, Sale and Leaseback Transaction or lease‑leaseback transaction in
an aggregate principal amount outstanding not to exceed $100,000,000 at any
time;
(f)    current accounts payable arising, accrued expenses incurred, and
financing of insurance premiums, in the ordinary course of business which are
payable in accordance with customary practices that are not overdue by more than
ninety (90) days (unless the Borrower or the applicable Subsidiary is contesting
the existence or amount of such accounts payable in accordance with the
Permitted Contest Conditions);
(g)    amounts payable or provided as collateral under any contracts to which
the Borrower or any of its Subsidiaries is a party that are permitted pursuant
to the Financing Documents (to the extent the same constitute Indebtedness);
(h)    Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other subsidiary, and guarantees by the Borrower or any
guarantee by the Borrower or any of its Subsidiaries of any Indebtedness, or
other obligations or liabilities of the Borrower or any such Subsidiary
otherwise permitted hereunder;
(i)    Permitted Subordinated Debt;


 
96
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(j)    liabilities arising under the Merger Agreement or with respect to
customary indemnification obligations in favor of sellers in connection with
acquisitions or investments (including Permitted Investments) and purchasers in
connection with dispositions permitted under Section 6.01;
(k)    Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);
(l)    obligations in respect of performance, bid, appeal and surety bonds, in
each case in the ordinary course of business or consistent with past practice of
Cleco Corp. or the Borrower and its Subsidiaries;
(m)    Indebtedness assumed by OpCo or any of its subsidiaries in connection
with any acquisition permitted hereunder (including Permitted Investments) and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct and contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;
(n)    other additional unsecured Debt in an aggregate principal amount
outstanding not to exceed $125,000,000 at any time;
(o)    Refinancing Senior Debt;
(p)    other additional Debt of OpCo, so long as (i) such Debt is issued in
place of all or a portion of the Debt of OpCo contemplated by the OpCo Financing
Documents, (ii) such additional Debt has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of the Debt being
refinanced and (iii) such additional Debt does not have restrictions on the
ability of OpCo or its subsidiaries to pay dividends or make other Distributions
to their respective members or shareholders more restrictive than those set
forth in the OpCo Financing Documents as in effect on the Effective Date or as
may be required by law; and
(q)    so long as no Acquisition Loans remain outstanding, additional Debt of
Borrower if:
(i)    both before and after giving effect thereto on a Pro Forma Basis as of
the last day of the most recently‑ended Test Period, the Borrower would be in
compliance with Section 5.12;
(ii)    such additional Debt has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the then‑outstanding
principal amount of the Loans; and


 
97
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(iii)    such additional Debt shall not benefit from any Liens, unless (A) the
benefits of any such other Liens have been granted to the Lenders on a pari
passu basis with the lenders of such additional Debt pursuant to intercreditor
provisions reasonably satisfactory to the Required Lenders and (B) no Default or
Event of Default shall have occurred and be continuing at the time of the
incurrence of such additional Debt, or would occur as a result of the incurrence
of such additional Debt; and
(r)    any Permitted Refinancing Indebtedness in respect of clauses (a) through
(q) above.
SECTION 6.04    Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon or with
respect to (i) any Equity Interests in, or Permitted Subordinated Debt owed by,
OpCo, except (A) Liens securing the Loan Obligations, (B) Liens securing other
Secured Obligations on a pari passu basis with the Loan Obligations in
accordance with the Pari Passu Intercreditor Agreement and (C) non‑consensual
Permitted Liens that do not secure any Indebtedness or (ii) any of its other
property, assets or revenues, except for Permitted Liens.
SECTION 6.05    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any investments in any equity or debt securities
(issued by Persons other than the Borrower) or make any loan or advance to any
Person, other than (collectively, “Permitted Investments”):
(a)    Cash Equivalents;
(b)    Hedging Arrangements permitted under Section 6.12;
(c)    investments by the Borrower or any of its Subsidiaries in any Subsidiary
of the Borrower;
(d)    investments by OpCo and its subsidiaries in the equity of any Receivables
Entity, pursuant to a Permitted Receivables Financing in an aggregate amount not
to exceed $75,000,000 at any one time outstanding;
(e)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
supplies, in each case in the ordinary course of business;
(f)    extensions of trade credit by OpCo and its subsidiaries in the ordinary
course of business;
(g)    investments made as a result of the receipt of non‑cash consideration
from dispositions in compliance with Section 6.01;
(h)    loans and advances made in the ordinary course of business to the
Borrower’s or any of its Subsidiaries’ employees in an aggregate principal
amount not to exceed $3,000,000 at any time outstanding;


 
98
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(i)    Permitted Acquisitions by OpCo and its subsidiaries;
(j)    additional investments by OpCo and its subsidiaries so long as the
aggregate amount invested, loaned or advanced does not exceed $10,000,000 in any
fiscal year;
(k)    additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with the
financial covenant in Section 5.12(a) on a Pro Forma Basis as of the relevant
Test Period as though such investments had been consummated as of the first day
of such Test Period; and
(l)    to the extent constituting investments, transactions permitted under
Section 6.01, Section 6.03, Section 6.04 or Section 6.06.
SECTION 6.06    Distributions. The Borrower shall not directly or indirectly
make or declare any Distribution if any Default or Event of Default then exists
or would result therefrom upon giving pro forma effect to such Distribution,
except that, so long as no Default or Event of Default under Article VII(a),
Article VII(b), Article VII(f), Article VII(g), Article VII(h) or Article VII(l)
shall have occurred and be continuing or would result from such Distribution,
the Borrower may declare and pay tax Distributions to its members and
shareholders at any time in an amount equal to the federal and state taxable
income of such members or shareholders or their shareholders, partners or
members, as applicable, with respect to the taxable income generated with
respect to the Borrower and its Subsidiaries (if any), as calculated in
accordance with the Code and applicable federal and state income tax
regulations, multiplied by the highest marginal tax rate applicable to such
respective federal and state taxable income.
SECTION 6.07    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, enter into any agreement or arrangement
with any of its Affiliates or Sponsors or any Affiliate of any Sponsor (in each
case, other than any such agreement or arrangement with the Borrower or any of
its Subsidiaries and any other subsidiary or other than de minimis contracts
with consideration less than an amount to be agreed) unless such transaction is
in compliance with applicable laws and regulations of the Federal Energy
Regulatory Commission and the Louisiana Public Service Commission pertaining to
affiliate transactions and is (i) entered into in the ordinary course of
business, (ii) authorized by a tariff or rate schedule which has been approved
by a Governmental Authority or performed in accordance with its orders,
(iii) permitted under Section 6.01 or Section 6.03, (iv) pursuant to any
contract in effect on the Effective Date, as the same may be amended, extended
or replaced from time to time so long as such contract as so amended, extended
or replaced is, taken as a whole, not materially less favorable to the Borrower
and its Subsidiaries or (v) on terms no less favorable to the Borrower than the
Borrower could obtain in a comparable arm’s‑length transaction with a Person
that is not an Affiliate of a Sponsor.
SECTION 6.08    Constitutive Documents. The Borrower will not, nor will it
permit any of its Subsidiaries to, modify its Constitutive Documents to the
extent that such change will materially and adversely affect the rights of the
Lenders.


 
99
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SECTION 6.09    Anti‑Terrorism Laws and Sanctions; Anti‑Money Laundering. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, (a) directly
or indirectly, (i) knowingly conduct any business or engage in making or
receiving any contribution of funds (including the proceeds of any Borrowing),
goods or services to or for the benefit of any Restricted Party or in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Restricted Party
in violation of any Anti-Terrorism Laws, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to any Anti‑Terrorism Law, or (iii) knowingly engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti‑Terrorism Law (and the Borrower shall deliver to the Lenders
any certification or other evidence requested from time to time by any Lender in
its reasonable discretion, confirming compliance with this Section 6.09) or
(b) cause or knowingly permit any of the funds of the Borrower that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law or benefit any Restricted
Party.
SECTION 6.10    Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.
SECTION 6.11    Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.
SECTION 6.12    Derivative Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any derivative transactions,
except (i) transactions in futures, floors, collars and similar Hedging
Arrangement involving the stock price of a Person involved in a merger or
similar transaction permitted by the Financing Documents or (ii) in the ordinary
course of the Borrower’s or such Subsidiary’s business for non‑speculative
purposes, including, but not limited to, interest rate Hedging Arrangements with
respect to Permitted Debt.
ARTICLE VII
EVENTS OF DEFAULT
The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:
(a)    The Borrower shall fail to pay any principal of or interest on the Loans
or the Commitment Fees on the date when due or, in the event of any technical or
administrative error in connection with the making of any such payment of
interest or Commitment Fees, such failure is not remedied within
three (3) Business Days after the applicable due date therefor;
(b)    The Borrower shall fail to pay fees or other amounts payable under any
Financing Document (other than interest, principal and Commitment Fees) when due
and such failure is not remedied within ten (10) Business Days after the
applicable due date therefor;
(c)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant or agreement applicable to it contained in (A) Section 5.01,
Section 5.03(a)(i), Section 5.08(a),


 
100
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Section 6.01, Section 6.02, Section 6.04 or Section 6.06, (B) Section 5.02,
Section 5.04, Section 6.03, Section 6.05, Section 6.07 or Section 6.09 unless
such failure is remedied within ten (10) Business Days after the Borrower
becomes aware of such failure, (C) Section 5.08 (other than Section 5.08(a)),
Section 5.10 or Section 6.12, unless such failure is remedied within
thirty (30) days after the Borrower becomes aware of such failure, or such
longer period not to exceed sixty (60) days (as may be extended by the Required
Lenders), as is reasonably necessary under the circumstances to remedy such
failure, or (D) Section 5.12 and such failure shall not have been cured in
accordance therewith;
(d)    The Borrower or any of its Subsidiaries shall fail to comply with any
covenant under this Agreement (other than set forth in clauses (a) through (c)
above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one‑hundred twenty (120) days (as may be extended by the Required Lenders);
(e)    Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the
thirty (30) day period will be extended to the earlier of (1) the date on which
the Borrower or such Subsidiary is no longer working in good faith to remedy
such inaccuracy and (2) sixty (60) days (as may be extended by the Required
Lenders);
(f)    Any Financing Document ceases (other than in accordance with its terms)
to be in full force and effect (other than, in the case of the Equity Pledge, as
a result of any act or omission by the Administrative Agent or any Lender), or
the Borrower denies in writing further liability or obligation under, or
otherwise repudiates, any Financing Document;
(g)    Any Change in Control shall occur;
(h)    A Bankruptcy Event shall occur with respect to the Borrower or any of its
Material Subsidiaries;
(i)    A final judgment shall be entered against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
(j)    Any material Governmental Approval necessary for the execution, delivery
and performance of the material obligations under the Financing Documents shall
be terminated or shall not be obtained, maintained, or complied with; unless
such Governmental Approval is


 
101
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






replaced, obtained, re‑obtained, renewed or complied with within
forty‑five (45) days after the Borrower receives written notice of such
termination or failure to obtain, maintain or comply from the Administrative
Agent, or such longer period, not exceeding ninety (90) days, as is reasonably
necessary under the circumstances to replace, obtain, re‑obtain, renew or comply
with any such Governmental Approval; provided that, if the Borrower has
commenced any process to obtain or re‑obtain any such Governmental Approval
within such ninety (90) day period and is continuing diligently in good faith to
obtain or re‑obtain any such Governmental Approval, such ninety (90) day period
will be extended to the earlier of (i) the date on which the Borrower is no
longer working in good faith to remedy such failure and (ii) one‑hundred
eighty (180) days;
(k)    An ERISA Event shall have occurred which, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or
(l)    The Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) with respect to any
of its Debt in an aggregate principal amount outstanding in excess of
$50,000,000 when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period), or any such Debt in an aggregate
principal amount outstanding in excess of $50,000,000 shall have been declared
immediately due and payable prior to its scheduled maturity.
If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents. Notwithstanding the foregoing, if the Event of Default set forth in
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under
Section 9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding‑up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its Subsidiaries, or
(iii) apply for any order for an injunction or specific performance in respect
of the Borrower or any of its Subsidiaries in relation to any of the Financing
Documents.


 
102
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






ARTICLE VIII
THE ADMINISTRATIVE AGENT
SECTION 8.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Financing Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the
Financing Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Banks, and, except as expressly provided in Section 8.06(a) or Section 8.06(b),
the Borrower shall not have rights, whether as a third‑party beneficiary or
otherwise, of any such provisions. It is understood and agreed that the use of
the term “agent” herein or in any other Financing Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Financing Documents. Without limiting the
generality of the foregoing,
(i)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing,
(ii)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and


 
103
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(iii)    except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non‑appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Financing Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Financing Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub‑agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub‑agents except to the extent that a court of
competent jurisdiction determines in a final and non‑appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.


 
104
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SECTION 8.06    Resignation of Administrative Agent.
(a)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent with the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed and provided such consent shall
not be required for the appointment of any successor Administrative Agent that
is a Lender or an Affiliate of a Lender) which shall be a bank with an office in
the United States, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
(b)    If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within
thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Banks under any
of the Financing Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to


 
105
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






each Lender and Issuing Bank directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Financing Documents, the provisions of this Article and
Section 9.03. shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
SECTION 8.07    Non‑Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    No Other Duties. None of the Lenders, if any, identified in this
Agreement as a Mandated Lead Arranger shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.
SECTION 8.09    No Liability. The Lenders are not partners or co‑venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender. The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.
SECTION 8.10    Representative of Secured Parties.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into the Pari Passu Intercreditor Agreement, the Pledge Agreement
and each other Security Document (if


 
106
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






any) to which it is a party and to take all action contemplated by such
documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents.
(b)    In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations in accordance with
Section 6.03(o), Section 6.03(g) or otherwise as agreed by the Borrower in
writing in its sole discretion, the Administrative Agent is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Financing Documents necessary or appropriate to grant and
perfect a Lien on such Collateral in favor of the Administrative Agent on behalf
of the Secured Parties.
(c)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) as described in Section 9.02(d); (ii) as permitted
by, but only in accordance with, the terms of the applicable Financing Document;
or (iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale, transfer or Disposition of
assets constituting Collateral which is permitted pursuant to the terms of any
Financing Document, or consented to in writing by the Required Lenders or all of
the Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold, transferred or Disposed;
provided, however, that (x) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (y) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
(d)    In accordance with Section 8.01 of the Pari Passu Intercreditor
Agreement, the Administrative Agent and the Lenders hereby designate and appoint
Wells Fargo Bank, N.A. as the Collateral Agent under the Pari Passu
Intercreditor Agreement and the Pledge Agreement, vested with all the authority,
rights, powers, duties and obligations of the Collateral Agent thereunder. By
its execution thereof, Wells Fargo Bank, N.A. will accept such designation and
appointment.
SECTION 8.11    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan


 
107
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Section 2.13 and Section 9.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.13
and Section 9.03.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Cleco Corporation, 2030 Donahue Ferry Road,
Pineville, LA 71360‑5226, Attention of Darren Olagues, (Telecopy No.
318‑484‑7697), (Telephone No. 318‑484‑7589), with a copy to (which shall not
constitute notice) Kirkland & Ellis LLP, Attention of Samantha Good, 555
California Street, Suite 2700, San Francisco, CA 94109 (Telecopy No.
415‑439‑1500), (Telephone No. 415‑439‑1914);
(ii)    if to the Administrative Agent, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333), with a copy to
(other than with respect to a Borrowing Request or an Interest Election Request)
Shearman and Sterling LLP, 599 Lexington Ave., New York, NY 10022-6069,
Attention of Gregory Tan, (Telecopy No. 212-646-8324), (Telephone No.
212-848-8324);


 
108
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(iii)    if to the Swingline Lender, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333);
(iv)    if to any Issuing Bank, in accordance with the applicable Letter of
Credit; and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received by the recipient during its normal business hours.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance


 
109
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






of steps to enforce such a right or power, preclude any other or further
exercise thereof or the exercise of any other right or power. The rights and
remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Financing Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) of this Section, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified and no consent to any departure therefrom shall be effective except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:
(i)    extend, reinstate or increase the Commitment of any Lender without the
written consent of such Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder or change the
currency of any Loan, without the written consent of each Lender directly
affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,
(iv)    change Section 2.18(b) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender whose share is to be decreased,
(v)    release all or substantially all of the Collateral, without the consent
of each Lender or as otherwise expressly required by law (excluding any such law
that exists or is applicable to the Collateral due to any action or omission by
the Borrower or any of its Affiliates), or
(vi)    change any of the provisions of this Section or the definition of
“Required Lenders”, “Required Acquisition Loan Lenders” or “Required Revolving
Lender” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each affected Lender whose voting power is to be decreased;


 
110
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






provided that (A) no amendment, waiver or consent with respect to any provision
of this Agreement that applies solely to the Acquisition Loan Facility shall,
unless in writing and signed by the Required Acquisition Loan Lenders in
addition to the Lenders required above, affect the rights or duties of the
Acquisition Loan Lenders under this Agreement; (B) no amendment, waiver or
consent with respect to any provision of this Agreement that applies solely to
the Revolving Credit Facility shall, unless in writing and signed by the
Required Revolving Lenders in addition to the Lenders required above, affect the
rights or duties of the Revolving Lenders under this Agreement; (C) no
amendment, waiver or consent with respect to any provision of this Agreement
that materially and adversely affects the Administrative Agent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent; and
(D) no amendment, waiver or consent with respect to any provision of this
Agreement that materially and adversely affects any Issuing Bank shall, unless
in writing and signed by such Issuing Bank in addition to the Lenders required
above, affect the rights or duties of such Issuing Bank;
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans and Revolving Loan Commitments of any such Person shall be disregarded in
such vote) unless such amendment disparately or disproportionately affects such
Affiliated Lender; provided, however, if such vote is sufficient to effectuate
any amendment, modification, waiver, consent or other action, such Affiliated
Lender shall be deemed to have voted affirmatively. The Lenders shall use
reasonable efforts to promptly review any requests by the Borrower to amend,
modify, supplement and/or waive any provision in this Agreement or any related
document.
(c)    Notwithstanding the foregoing (but subject to the limitations set forth
in Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)), this
Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrower on the Pledged Equity and any other
Collateral from time to time granted in the Borrower’s sole discretion (i) upon
the termination of all the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in


 
111
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Loan Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Borrower in respect of)
all interests retained by the Borrower, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non‑Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non‑Consenting Lender elect to replace such Non‑Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non‑Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non‑Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04; provided that in the case of any
such assignment, such assignment shall be sufficient (together with all other
consenting Lenders) to cause the adoption of the applicable change, waiver,
consent or departure from this Agreement and/or (ii) so long as no Event of
Default shall have occurred and be continuing, Borrower may terminate the
Revolving Loan Commitments of such Non‑Consenting Lenders and repay at par all
Loans and other Loan Obligations of the Borrower owing to any such
Non‑Consenting Lender relating to the Loans and participations held by such
Non‑Consenting Lenders as of such termination date; provided, it is agreed and
understood that in the case of clauses (A)(i) and (A)(ii) above the pro rata
prepayment requirements otherwise required under this Agreement shall not apply,
and (B) the Borrower shall pay to such Non‑Consenting Lender in same day funds
on the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non‑Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non‑Consenting Lender under Section 2.16 and Section 2.18, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.17 had the Loans of such
Non‑Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. In the event that a Non-Consenting Lender does not execute
an Assignment and Assumption pursuant to this Section within three (3) Business
Days after receipt by such Non‑Consenting Lender of a notice of replacement
pursuant to this Section, the Administrative Agent shall be entitled (but not
obligated) to execute such an Assignment and Assumption on behalf of such
Non‑Consenting Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the replacement Lender shall be effective for purposes
of this Agreement.
(f)    Notwithstanding anything to the contrary in this Section 9.02, if any
amendment, waiver or consent to this Agreement is ministerial in nature or is
necessary to correct an error or inconsistency in this Agreement and does not
involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent


 
112
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






shall provide to each of the Lenders a copy of any such amendment, waiver or
consent promptly upon its effectiveness.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and the Mandated Lead Arrangers, including the reasonable and documented
out‑of‑pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Loan Facilities provided for herein, the
preparation and administration of this Agreement and the other Financing
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); provided, however, under no circumstances shall the Borrower be
responsible for any travel or transportation costs of the Administrative Agent
or Mandated Lead Arrangers, (ii) all reasonable and documented out‑of‑pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all expenses incurred by the Administrative Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Issuing Bank or any Lender (but
solely one counsel and, if requested by the Mandated Lead Arrangers,
one Louisiana counsel, in respect of the Administrative Agent, the Mandated Lead
Arrangers, the Issuing Banks and the Lenders, collectively) in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Financing Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that,
notwithstanding anything herein to the contrary, other than as set forth in this
Section 9.03(a)(iii), the Borrower will not be responsible for any other amounts
relating to independent advisors, experts, counsel, consultants or other Persons
retained by the Administrative Agent, the Lenders, the Issuing Banks or the
Mandated Lead Arrangers. Any agreements that the Administrative Agent enters
into with independent advisors, experts, counsel, consultants or any other
Person involving costs to be reimbursed by the Borrower shall be required to be
approved by the Required Lenders and be in accordance with the terms of the
Financing Documents.
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising in connection with, or as
a result of (i) the preparation, execution or delivery of any Financing Document
or any agreement or instrument contemplated thereby, the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any
Commitment, Loan or Letter of Credit, or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous


 
113
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Materials on or from any property owned, leased or operated by the Borrower or
any Subsidiary, or any Environmental Liability with respect to the Borrower or
any Subsidiary, or (iv) any actual claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non‑appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or the material breach in bad faith by any
Indemnitee of its express obligations hereunder or any other Financing Document.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non‑Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under clause (a) or (b) of this Section, each Lender severally agrees to pay to
the Administrative Agent, and each Lender agrees to pay to such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.
(d)    To the fullest extent permitted by applicable law, none of the parties
hereto or to any other Financing Document shall assert, and each such party
hereby waives, any claim against any other party on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof or arising out of the activities in
connection therewith; provided, however, that, for the avoidance of doubt, the
waiver in this Section 9.03(d) shall be without prejudice to the rights and
remedies of an Indemnitee under Section 9.03(b) with respect to any and all
out-of-pocket losses, claims, damages, liabilities and related expenses incurred
by any Indemnitee as and to the extent provided in Section 9.03(b).
(e)    In the event that any claim, litigation, investigation or proceeding
shall be brought against any Indemnitee relating to the matters set forth in
clause (a)(iii) of this Section 9.03, such Indemnitee shall promptly notify the
Borrower thereof, and the Borrower shall be entitled, in its sole discretion, to
assume and direct the defense thereof and appoint counsel of its own choosing in
connection therewith. The same shall be a condition to the ability of such
Indemnitee to receive any related indemnification contemplated herein.
Notwithstanding the Borrower’s assumption and direction of such defense or
election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if, and only if (i) the use of counsel chosen by the
Borrower to represent the Indemnitee would present such counsel with a conflict
of interest, (ii) the actual


 
114
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






or potential defendants in, or targets of, any such action include both the
Indemnitee and the Borrower, and the Indemnitee shall have reasonably concluded
that there may be legal defenses available to it or other Indemnitees which are
different from or additional to those available to the Borrower, (iii) the
Borrower shall not have employed counsel to represent the Indemnitee within a
reasonable time after notice of the institution of such action shall have been
received by the Borrower, or (iv) the Borrower shall authorize the Indemnitee to
employ separate counsel at their reasonable expense. The Borrower shall not be
liable for any settlement or compromise of any action or claim by an Indemnitee
affected without its prior written consent, but if settled with the Borrower’s
written consent, or if there is a final judgment against an Indemnitee in any
such proceeding, the Borrower agrees to indemnify and hold harmless each
Indemnitee in the manner and subject to the conditions set forth in this
Section 9.03. In any such claim or proceeding, the defense of which is assumed
by the Borrower, the Borrower agrees that it will not, without the prior written
consent of the relevant Indemnitees, which consent shall not be unreasonably
withheld, delayed or conditioned, settle any pending or threatened claim or
proceeding relating to the matters contemplated in this clause (e) (whether or
not such Indemnitee is a party to such claim or proceeding) unless such
settlement includes a provision unconditionally releasing such Indemnitee from
all liability in respect of any such claims or proceedings by any releasing
party related to or arising out of such relevant proceedings and does not impose
upon such Indemnitee any payment or performance obligations or similar liability
and does not contain any factual or legal admission or finding by or with
respect to such Indemnitee.
(f)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
(g)    Each party’s obligations under this Section shall survive the termination
of the Financing Documents and payment of the obligations hereunder.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign or sell (either as an assignment or any other means by which
title or interest in any rights, including economic rights, to its respective
Loans (or any portion thereof) are alienated, transferred, sold or otherwise
encumbered (including by use of any derivative instrument)) (for purposes of
this Section 9.04, an “assignment”) to one or more Eligible Assignees all or a


 
115
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitments and the Loans at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing;
(B)    the Administrative Agent; and
(C)    in the case of the Revolving Credit Facility, each Issuing Bank and the
Swingline Lender;
provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent shall be required for any assignment
to a Qualified Eligible Assignee.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof (in the case of Revolving Loan
Commitments, Revolving Loans and Acquisition Loans) unless the Borrower
otherwise consents, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolving Loan Commitment on the Loan assigned, provided
that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate‑level information
(which may contain


 
116
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






material non‑public information about the Borrower and its affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.16, Section 2.17, Section 2.18 and Section 9.03, each only as to the
costs, amounts and claims relating to the period prior to such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender with respect to the entries applicable to such
Lender and its Affiliates, at any reasonable time and from time to time upon
reasonable prior notice. For the avoidance of doubt the parties intend that the
Loans shall at all times be maintained in “registered form” within the meaning
of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05, Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(e) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such


 
117
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon, or otherwise waived. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(vi)    Notwithstanding anything set forth herein to the contrary, to the extent
that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.16 or Section 2.18
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).
(c)    Notwithstanding anything to the contrary in this Section 9.04, any Lender
may at any time, without the consent of, or notice to, the Borrower, the
Administrative Agent, Issuing Banks or the Swingline Lender, sell participations
to one or more Persons (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Loan Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement or any Financing Document shall remain
unchanged and such participation shall not constitute a “Lender” hereunder;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and such participation shall not give rise
to any legal privity between the Borrower and the Participant; (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) such participation shall not
entitle the Participant to consent to any amendments, consents or waivers with
respect to any Financing Document; provided, further that no participation may
be sold to any individual, the Borrower, the Sponsors, any Affiliate of the
Borrower or any Sponsor, or any private equity, infrastructure or
mezzanine fund. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and each other Financing Document and to approve any
amendment, modification or waiver of any provision of this Agreement and each
other Financing Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver to the extent such amendment, modification or
waiver would (i) extend the final scheduled maturity of any Loan in which such
Participant is participating, or reduce the rate or extend the time of payment
of principal or interest thereon (except in connection with a waiver of
applicability of any post‑default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or the calculations in respect
thereof shall not constitute a reduction in the rate of interest), or increase
the amount of the Participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory prepayment of the Loans or reduction of Commitments shall not
constitute a change in the terms of such participation) or (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.16, Section 2.17 and Section 2.18 (subject
to the requirements and limitations therein, including the requirements under
Section 2.18(f) (it being understood that


 
118
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






the documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under clause (b) of this
Section; (B) shall not be entitled to receive any payment under Section 2.16 or
Section 2.18, unless such participation shall have been made with the Borrower’s
prior written consent, and (C) shall not be entitled to receive any greater
payment under Section 2.16 or Section 2.18, with respect to any participation
greater than its participating Lender would have been entitled to receive;
provided further, other than as provided in the foregoing clause (B), no
participation shall result in the Borrower having to pay any additional amounts
as a result thereof. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Loan Obligations
under this Agreement and each other Financing Document (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt the parties intend that the Loans shall at all times be maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Financing Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.16,
Section 2.17, Section 2.18 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination


 
119
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Financing Document or any provision hereof or thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.07    Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Financing Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Financing Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State


 
120
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






or, to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other
Financing Document shall affect any right that the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Financing Document against the Borrower
or its properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Financing Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks, the Mandated Lead Arrangers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) contained in any documents
exchanged or otherwise disclosed in connection with the transactions
contemplated by the Financing Documents or the Commitment Letter, except that
Information may be disclosed (a) to any of its respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority,


 
121
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Financing Document or
any suit, action or proceeding relating to this Agreement or any other Financing
Document or any action or proceeding relating to this Agreement or any other
Financing Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties or brokers) to any Hedging Arrangements or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder as permitted pursuant to the
Financing Documents, (g) with the prior written consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Mandated Lead Arranger, any Lender
or any of their respective Affiliates on a non‑confidential basis from a source
other than the Borrower (except as a result of a breach of a confidentiality
obligation known to such Administrative Agent, Issuing Bank, Mandated Lead
Arranger, Lender or respective Affiliate). For the purposes of this Section,
“Information” means all information received from the Borrower or its
Subsidiaries relating to the Borrower or its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non‑confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries (except as a
result of a breach of a confidentiality obligation known to such Administrative
Agent, Lender or Affiliate). Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each party’s obligations under this
Section will terminate on the second (2nd) anniversary of the date on which the
principal of and interest on each Loan and all fees and other Loan Obligations
are paid in full.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.14    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.


 
122
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SECTION 9.15    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
SECTION 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s‑length
commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Lenders and their Affiliates, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents;
(ii) (A) each of the Lenders and their Affiliates is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) no Lender or any of its Affiliates has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Financing
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
SECTION 9.17    Cleco Corp. as Borrower.
(a)    Effective immediately upon the consummation of the Acquisition, (i) the
executed signature page of Cleco Corp. attached hereto will be effective, and
(ii) Cleco Corp. unconditionally assumes all of the Initial Borrower’s rights,
title, interests, duties, liabilities and obligations hereunder and under the
other Financing Documents to which the Initial Borrower is a party, and Cleco
Corp. shall be the “Borrower”, as applicable, for all purposes hereunder and
thereunder.


 
123
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






(b)    Without limiting the generality of the foregoing, effective immediately
upon the consummation of the Acquisition, (i) Cleco Corp. makes each of the
representations and warranties of the Initial Borrower set forth in this
Agreement, in each other Financing Document to which the Initial Borrower is a
party, and in each document or instrument delivered in connection therewith by
the Initial Borrower, all as if Cleco Corp. were a party to this Agreement and
such other Financing Documents and had delivered such other documents and
instruments (other than any such representations and warranties that, by their
terms, specifically relate to the Initial Borrower), and confirms that each such
representation and warranty is true and correct in all material respects (or, to
the extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty is true
and correct in all respects); and (ii) Cleco Corp. assumes all liabilities of
the Initial Borrower arising out of all representations, documents, instruments
and certificates made or delivered by the Initial Borrower under or in
connection with each Financing Document to which the Initial Borrower is a party
(including the punctual payment when due of the principal, interest and fees
owing thereunder from time to time). Further, Cleco Corp. hereby confirms and
agrees that the Financing Documents to which it is a party are, and shall
continue on and after the Effective Date to be, in full force and effect in
accordance with their respective terms and are ratified and confirmed by Cleco
Corp. in all respects.
[Signature Pages Follow]




 
124
Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Signature Pages Follow]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


CLECO MERGERSUB INC., as Initial Borrower
 
 
 
 
By:
/s/ Darren Olagues
 
Name: Darren Olagues
 
Title: President
 
 
 
 
CLECO CORPORATION, immediately following consummation of the Acquisition, as
Borrower
 
 
 
 
By:
/s/ Darren Olagues
 
Name: Darren Olagues
 
Title: President



Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as Administrative Agent
 
 
 
 
By:
/s/ Nelson Chang
 
Name: Nelson Chang
 
Title: Authorized Signatory



Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 
 
 
 
By:
/s/ Anju Abraham
 
Name: Anju Abraham
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Gordon R. Eadon
 
Name: Gordon R. Eadon
 
Title: Authorized Signatory



Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a lender
 
 
 
 
By:
/s/ Peter Manis
 
Name: Peter Manis
 
Title: Managing Director
 
 
 
 
By:
/s/ George Councill
 
Name: George Councill
 
Title: Director





Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as Issuing Bank, Lender and Swingline Lender
 
 
 
 
By:
/s/ Nelson Chang
 
Name: Nelson Chang
 
Title: Authorized Signatory





Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION, as Lender
 
 
 
 
By:
/s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director





Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
By:
/s/ David Dewar
 
Name: David Dewar
 
Title: Director





Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------






COBANK, ACB,
as a Lender
 
 
 
 
By:
/s/ Josh Batchelder
 
Name: Josh Batchelder
 
Title: Vice President





Cleco Corporation Credit Agreement

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A.
as a Lender
 
 
 
 
By:
/s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Executive Director







Cleco Corporation Credit Agreement